Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT

BETWEEN

BRISTOL-MYERS SQUIBB COMPANY

AND

MEAD JOHNSON NUTRITION COMPANY

DATED AS OF

January 31, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

1.1

  

Acquired Rights Directive

   1

1.2

  

Affiliate

   1

1.3

  

Agreement

   2

1.4

  

Ancillary Agreements

   2

1.5

  

BEP-RIP

   2

1.6

  

BEP-SIP

   2

1.7

  

BMS

   2

1.8

  

BMS Employee

   2

1.9

  

BMS Group

   2

1.10

  

BMS Master RIP Trust

   3

1.11

  

BMS Master SIP Trust

   3

1.12

  

BMS Stock Plan

   3

1.13

  

BMSPR

   3

1.14

  

BMS WCP

   3

1.15

  

Cash Bonus and Commission Plans

   3

1.16

  

COBRA

   3

1.17

  

Confidential Employee Benefit Letter

   3

1.18

  

DCR Plan

   3

1.19

  

Deferred Compensation Plan

   3

1.20

  

DOL

   3

1.21

  

ERISA

   4

1.22

  

Flexible Spending Accounts

   4

1.23

  

FMLA

   4

1.24

  

Foreign BMS Employee

   4

1.25

  

Foreign BMS Transferred Employee

   4

1.26

  

Foreign Mead Johnson Employee

   4

1.27

  

Foreign Mead Johnson Transferred Employee

   4

1.28

  

Foreign Plan

   4

1.29

  

Former BMS Employee

   4

1.30

  

Former Mead Johnson Employee

   5

1.31

  

Fringe Benefits

   5

1.32

  

Group Insurance Policies

   5

1.33

  

HCR Plan

   5

1.34

  

Health and Welfare Plans

   5

1.35

  

Health Plans

   6

1.36

  

HMO

   6

1.37

  

Inactive Foreign BMS Employee

   6

1.38

  

Inactive Mead Johnson Employee

   6

1.39

  

IPO

   6

1.40

  

IPO Registration Statement

   6

1.41

  

IRS

   6

 

i



--------------------------------------------------------------------------------

1.42

  

Leased Worker

   6

1.43

  

Leave of Absence Programs

   6

1.44

  

Liabilities

   7

1.45

  

Life Insurance Plan

   7

1.46

  

Long-Term Disability Plan

   7

1.47

  

Material Feature

   7

1.48

  

Mead Johnson

   7

1.49

  

Mead Johnson Business

   7

1.50

  

Mead Johnson Employee

   8

1.51

  

Mead Johnson Group

   8

1.52

  

Mead Johnson Master RIP Trust

   8

1.53

  

Mead Johnson Master SIP Trust

   8

1.54

  

Mead Johnson PR

   8

1.55

  

Mead Johnson PR RIP Trust

   8

1.56

  

Mead Johnson PR SIP Trust

   8

1.57

  

Mead Johnson Retiree

   8

1.58

  

Mead Johnson Transferred Employee

   9

1.59

  

Mead Johnson WCP Claims

   9

1.60

  

Non-Qualified Plans

   9

1.61

  

Non-U.S. Reorganization Plan

   9

1.62

  

Option

   9

1.63

  

Outsource

   9

1.64

  

Participating Company

   9

1.65

  

PBGC

   9

1.66

  

Performance Incentive Plan

   9

1.67

  

Person

   9

1.68

  

Plan

   10

1.69

  

Plan Transfer Agreement

   10

1.70

  

PR Code

   10

1.71

  

QDRO

   10

1.72

  

QMCSO

   10

1.73

  

Restricted Stock

   10

1.74

  

Restricted Stock Unit

   10

1.75

  

Retiree Programs

   10

1.76

  

Retirement Plans

   10

1.77

  

Return Date

   11

1.78

  

RIP

   11

1.79

  

Separation

   11

1.80

  

Separation Agreement

   11

1.81

  

Separation Date

   11

1.82

  

Severance Plan

   11

1.83

  

Short-Term Disability Plan

   11

1.84

  

SIP

   12

1.85

  

Subsidiary

   12

1.86

  

Transferred Entity

   12

1.87

  

Transition Agreement

   12

 

ii



--------------------------------------------------------------------------------

1.88

  

Unemployment Insurance Program

   12

1.89

  

U.S. Code

   12

1.90

  

U.S. Mead Johnson Employee

   12

1.91

  

U.S. Mead Johnson Transferred Employee

   13

ARTICLE II GENERAL PRINCIPLES

   13

2.1

  

Assumption of Liabilities

   13

2.2

  

Mead Johnson Plans

   14

2.3

  

Mead Johnson’s Participation in BMS Plans

   15

2.4

  

BMS’s Participation in Mead Johnson Plans

   16

2.5

  

Terms of Participation by Mead Johnson Transferred Employees in Mead Johnson
Plans

   17

2.6

  

Responsibility of BMS and Mead Johnson

   18

ARTICLE III EMPLOYMENT TRANSFER MATTERS FOR MEAD JOHNSON EMPLOYEES

   18

3.1

  

Continuation of Employment

   18

3.2

  

Acquired Rights Directive

   20

3.3

  

Collective Bargaining and Works Council Agreements

   20

3.4

  

Terms of Mead Johnson Employment

   20

3.5

  

Employees with Work Visas or Permits; License to Do Business

   20

ARTICLE IV EMPLOYMENT TRANSFER MATTERS FOR FOREIGN BMS EMPLOYEES IN HONG KONG
AND THAILAND

   21

4.1

  

Continuation of Employment

   21

4.2

  

Employees with Work Visas or Permits; License to Do Business

   22

ARTICLE V DEFINED BENEFIT PLANS

   23

5.1

  

U.S. and Puerto Rico Retirement Income Plans

   23

5.2

  

Mexico Pension Plan

   23

5.3

  

Hong Kong Retirement Plan and Provident Fund

   24

5.4

  

Taiwan Pension Plan

   24

5.5

  

Netherlands Retirement Plans

   25

5.6

  

Philippines Retirement Plan

   25

5.7

  

Canada Retirement Plan

   25

5.8

  

France Retirement Indemnities Plan

   26

5.9

  

Key International Pension Plan

   26

5.10

  

Other Foreign Pension Plans

   26

ARTICLE VI DEFINED CONTRIBUTION PLANS

   27

6.1

  

U.S. and Puerto Rico Savings and Investment Programs

   27

6.2

  

Thailand Savings Plan/Provident Fund

   27

6.3

  

Portugal Defined Contribution Plan

   28

6.4

  

France Defined Contribution Profit-Sharing Plan

   28

6.5

  

Brazil Defined Contribution Plan

   28

6.6

  

Spain Defined Contribution Plan

   29

6.7

  

Other Foreign Savings Plans

   29

 

iii



--------------------------------------------------------------------------------

ARTICLE VII NON-QUALIFIED AND OTHER PLANS

   29

7.1

  

Benefit Equalization Plans

   29

7.2

  

Deferred Compensation Plan

   30

7.3

  

Termination Indemnity Plans

   30

ARTICLE VIII HEALTH AND WELFARE PLANS

   31

8.1

  

Life Insurance Liabilities

   31

8.2

  

Health and Welfare Plan Liabilities

   31

8.3

  

Claims for Health and Welfare Plans

   32

8.4

  

Post-Separation Transitional Arrangements

   33

8.5

  

Vendor Arrangements

   33

8.6

  

Flexible Spending Account Spin-Off

   34

8.7

  

COBRA

   34

8.8

  

Disability Plans & Travel Accident Insurance

   34

8.9

  

Leave of Absence Programs and FMLA

   35

8.10

  

Retiree Programs

   36

8.11

  

BMS Workers’ Compensation Program

   36

ARTICLE IX EQUITY AND OTHER PERFORMANCE COMPENSATION

   37

9.1

  

BMS Performance Incentive Plan

   37

9.2

  

BMS Options and Stock Appreciation Rights

   37

9.3

  

BMS Restricted Stock and Restricted Stock Units

   38

9.4

  

Cash Bonus and Commission Plans

   38

9.5

  

Retention Bonus

   38

9.6

  

Separation Pay

   38

ARTICLE X FRINGE AND OTHER BENEFITS

   39

10.1

  

Tuition Assistance Program

   39

10.2

  

BMS-Owned Automobiles

   40

10.3

  

Automobile Allowances

   40

10.4

  

Employee Assistance Program

   40

10.5

  

Relocation Benefits

   40

10.6

  

Vacation Benefits

   41

10.7

  

Expatriate Allowances

   41

10.8

  

Statutory Benefits

   41

ARTICLE XI EMPLOYMENT-RELATED MATTERS

   41

11.1

  

Independent Contractors

   41

11.2

  

Non-Solicitation

   42

11.3

  

Confidentiality and Proprietary Information

   42

11.4

  

Payroll and Withholding

   42

11.5

  

Personnel and Pay Records

   43

11.6

  

Unemployment Insurance Program

   44

11.7

  

Employment and Employee Benefits Litigation

   44

11.8

  

U.S. WARN Act and Other Notices

   45

11.9

  

Hiring of Leased Workers and Former Employees

   45

 

iv



--------------------------------------------------------------------------------

ARTICLE XII ADMINISTRATIVE PROVISIONS

   46

12.1

  

Transitional Services Agreement

   46

12.2

  

Payment of Liabilities, Plan Expenses and Related Matters

   46

12.3

  

Sharing of Participant Information

   46

12.4

  

Reporting and Disclosure Communications to Participants

   47

12.5

  

Audits Regarding Vendor Contracts

   47

12.6

  

Requests for Regulatory Opinions

   47

12.7

  

Fiduciary Matters

   47

12.8

  

Consent of Third Parties

   48

ARTICLE XIII GENERAL PROVISIONS

   48

13.1

  

Cooperation

   48

13.2

  

Effect if Separation Does Not Occur

   48

13.3

  

Relationship of Parties

   49

13.4

  

Affiliates

   49

13.5

  

Incorporation of Separation Agreement Provisions

   49

13.6

  

No Third Party Remedies

   49

13.7

  

Governing Law

   49

13.8

  

Severability

   49

13.9

  

Amendment

   49

13.10

  

Termination

   50

13.11

  

Conflict

   50

13.12

  

Counterparts

   50

 

v



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is entered into on
                    , 2009, between BRISTOL-MYERS SQUIBB COMPANY (“BMS”), a
Delaware corporation, and MEAD JOHNSON NUTRITION COMPANY (“Mead Johnson”), a
Delaware corporation. Capitalized terms used herein (other than the formal names
of BMS Plans, as defined below, and related trusts of BMS) and not otherwise
defined, shall have the respective meanings assigned to them in Article I
hereof.

WHEREAS, the Board of Directors of BMS has determined that it is in the best
interests of BMS and its shareholders to separate BMS’s existing businesses into
two (2) independent businesses, BMS and the Mead Johnson Business, in accordance
with that certain Separation Agreement, dated as of the date hereof, by and
between BMS and Mead Johnson (the “Separation Agreement”);

WHEREAS, in furtherance of the foregoing, BMS and Mead Johnson have agreed to
enter into this Agreement, which is an Exhibit to the Separation Agreement, to
allocate between them assets, liabilities and responsibilities with respect to
certain employee compensation, benefit plans and programs, and employment
matters;

WHEREAS, the foreign subsidiaries of BMS and Mead Johnson, as applicable, have
or will enter into separate agreements to specify the terms under which BMS and
Mead Johnson agree to allocate between them all assets, liabilities and
responsibilities relating to, and arising from the separation of the Mead
Johnson Business from BMS;

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Wherever used in this Agreement, the following terms shall have the meanings
indicated below, unless a different meaning is plainly required by the context.
The singular shall include the plural, unless the context indicates otherwise.
Headings of sections are used for convenience of reference only, and in case of
conflict, the text of this Agreement, rather than such headings, shall control:

1.1 Acquired Rights Directive. “Acquired Rights Directive” means European Union
Council Directive 2001/23/EC.

1.2 Affiliate. “Affiliate” means, with respect to BMS, any other entity directly
or indirectly controlling or controlled by or under direct or indirect common
control with BMS, and with respect to Mead Johnson, any other entity directly or
indirectly controlling or controlled by or under direct or indirect common
control with Mead Johnson. For purposes of this definition, “control” when used
with respect to any specified entity means the power to direct the management
and policies of such entity, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise and the terms
“controlling” and “controlled” have

 

1



--------------------------------------------------------------------------------

meanings correlative to the foregoing. Unless the context otherwise requires,
reference to BMS and its Affiliates shall not include the affiliates of BMS that
will be transferred to Mead Johnson after giving effect to the Separation, and
reference to Mead Johnson and its Affiliates shall include only those affiliates
of Mead Johnson that will be transferred to Mead Johnson or will remain with
Mead Johnson, as the case may be, after giving effect to the Separation, in each
case including the actions taken pursuant to the Non-U.S. Reorganization Plans.

1.3 Agreement. “Agreement” means this Employee Matters Agreement, including all
the Addendums, Schedules and Exhibits hereto, and all amendments made hereto
from time to time.

1.4 Ancillary Agreements. “Ancillary Agreements” means all of the underlying
agreements, documents and instruments referred to, contemplated by, or made a
part of the Separation Agreement.

1.5 BEP-RIP. “BEP-RIP,” when immediately preceded by “BMS,” means the
Bristol-Myers Squibb Company-Benefit Equalization Plan – Retirement Income Plan
(as amended and restated effective January 1, 2007). When immediately preceded
by “Mead Johnson,” “BEP-RIP” means the non-qualified supplemental excess benefit
retirement plan to be established by Mead Johnson pursuant to Section 2.2 to
assume the Liabilities of U.S. Mead Johnson Transferred Employees that were
accrued under the BMS BEP-RIP prior to the Separation Date in accordance with
Section 7.1.

1.6 BEP-SIP. “BEP-SIP,” when immediately preceded by “BMS,” means the
Bristol-Myers Squibb Company-Benefit Equalization Plan – Savings and Investment
Program (as amended and restated effective January 1, 2007). When immediately
preceded by “Mead Johnson,” “BEP-SIP” means the non-qualified supplemental
excess benefit retirement plan to be established by Mead Johnson pursuant to
Section 2.2 to assume the Liabilities of U.S. Mead Johnson Transferred Employees
that were accrued under the BMS BEP-SIP prior to the Separation Date in
accordance with Section 7.1.

1.7 BMS. “BMS” means Bristol-Myers Squibb Company, a Delaware corporation. In
all such instances in which BMS is referred to in this Agreement, it shall also
be deemed to include a reference to each member of the BMS Group, unless it
specifically provides otherwise.

1.8 BMS Employee. “BMS Employee” means an employee other than a Mead Johnson
Employee who, on the Separation Date, is: (i) either actively employed by, or on
leave of absence from, any member of the BMS Group, or (ii) an employee or group
of employees designated as BMS Employees by BMS and Mead Johnson, by mutual
agreement in writing, in each case whether employed within or outside the United
States.

1.9 BMS Group. “BMS Group” means BMS and each Subsidiary and Affiliate of BMS
(or any predecessor organization thereof), excluding all members of the Mead
Johnson Group.

 

2



--------------------------------------------------------------------------------

1.10 BMS Master RIP Trust. “BMS Master RIP Trust” means the Bristol-Myers Squibb
Company Master Retirement Trust. Assets of the BMS RIP and BMSPR RIP are held in
the BMS Master RIP Trust.

1.11 BMS Master SIP Trust. “BMS Master SIP Trust” means the Bristol-Myers Squibb
Company Savings Plan Master Trust. Assets of the BMS SIP and BMSPR SIP are held
in the BMS Master SIP Trust.

1.12 BMS Stock Plan. “BMS Stock Plan” means the BMS 2007 Stock Award and
Incentive Plan, the BMS 2002 Stock Incentive Plan, the BMS 1997 Stock Incentive
Plan, the BMS TeamShare Stock Option Plan and any other plan, program or
arrangement, pursuant to which employees and other service providers hold BMS
Options, BMS Restricted Stock, BMS Restricted Stock Units or other BMS equity
incentives.

1.13 BMSPR. “BMSPR” means Bristol-Myers Squibb Puerto Rico, Inc., a Delaware
corporation.

1.14 BMS WCP. “BMS WCP” means the BMS workers’ compensation program, comprised
of the various arrangements established by a member of the BMS Group to comply
with the workers’ compensation requirements of the states in which the members
of the BMS Group conducts business.

1.15 Cash Bonus and Commission Plans. “Cash Bonus and Commission Plans,” when
immediately preceded by “BMS,” means the BMS annual cash bonus and commission
programs listed on Section 1.15 of the Schedules.

1.16 COBRA. “COBRA” means the continuation coverage requirements for “group
health plans” under Title X of the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended from time to time, and as codified in U.S. Code
Section 4980B and ERISA Sections 601 through 608.

1.17 Confidential Employee Benefit Letter. “Confidential Employee Benefits
Letter” means the letter between BMS and Mead Johnson that sets forth certain
confidential employee benefit and compensation information.

1.18 DCR Plan. “DCR Plan,” when immediately preceded by “BMS,” means the BMS
dependent care reimbursement plan. When immediately preceded by “Mead Johnson,”
“DCR Plan” means the dependent care reimbursement plan to be established by Mead
Johnson pursuant to Section 2.2 to accept a spin-off of the BMS DCR Plan
dependent care reimbursement accounts of US Mead Johnson Transferred Employees
in accordance with Section 8.6.

1.19 Deferred Compensation Plan. “Deferred Compensation Plan,” when immediately
preceded by “BMS,” means the BMS deferred compensation plans and programs, as
identified on Section 1.19 of the Schedules.

1.20 DOL. “DOL” means the United States Department of Labor.

 

3



--------------------------------------------------------------------------------

1.21 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

1.22 Flexible Spending Accounts. “Flexible Spending Accounts,” when immediately
preceded by “BMS,” means the BMS HCR Plan, and the BMS DCR Plan. When
immediately preceded by “Mead Johnson,” Flexible Benefits Plan means the Mead
Johnson HCR Plan, and the Mead Johnson DCR Plan to be established by Mead
Johnson pursuant to Section 2.2 to accept a spin-off of the flexible spending
reimbursement accounts of U.S. Mead Johnson Transferred Employees under the
respective BMS Flexible Spending Accounts in accordance with Section 8.6.

1.23 FMLA. “FMLA” means the Family and Medical Leave Act of 1993, as amended
from time to time.

1.24 Foreign BMS Employee. “Foreign BMS Employee” means any BMS Employee who is
listed (by name or by category and number) in the Confidential Employee Benefit
Letter and is: (i) either actively employed by, or on leave of absence from any
member of the BMS Group on the Separation Date, (ii) an Inactive Foreign BMS
Employee, or (iii) any other employee or group of employees designated as
Foreign BMS Employees (as of the specified date) by BMS and Mead Johnson by
mutual agreement in writing.

1.25 Foreign BMS Transferred Employee. “Foreign BMS Transferred Employee” means
each (i) Foreign BMS Employee whose employment transfers from a member of the
Mead Johnson Group to a member of the BMS Group by operation of law and
(ii) Foreign BMS Employee who accepts an offer of employment from any member of
the BMS Group.

1.26 Foreign Mead Johnson Employee. “Foreign Mead Johnson Employee” means any
Mead Johnson Employee in the Mead Johnson Business who is not on the United
States or Puerto Rico payroll immediately prior to the Separation Date.

1.27 Foreign Mead Johnson Transferred Employee. “Foreign Mead Johnson
Transferred Employee” means each (i) Foreign Mead Johnson Employee whose
employment transfers from a member of the BMS Group to a member of the Mead
Johnson Group by operation of law and (iii) Foreign Mead Johnson Employee who
accepts an offer of employment from any member of the Mead Johnson Group.

1.28 Foreign Plan. “Foreign Plan,” when immediately preceded by “BMS,” means a
Plan maintained by a member of the BMS Group for the benefit of its employees
outside the U.S. and Puerto Rico. When immediately preceded by “Mead Johnson,”
“Foreign Plan” means a Plan to be established, or that is already established,
by Mead Johnson for the benefit of its employees outside the U.S. and Puerto
Rico.

1.29 Former BMS Employee. “Former BMS Employee” means an individual (a) who,
prior to the Separation Date, either (i) was actively employed by any member of
the BMS Group (excluding any Former Mead Johnson Employee) or (ii) was an
employee or a member of a group of employees designated as Former BMS Employees
by BMS and Mead Johnson, by mutual agreement in writing, and (b) who retired or
resigned from the BMS Group or whose employment with the BMS Group otherwise
terminated prior to the Separation Date.

 

4



--------------------------------------------------------------------------------

1.30 Former Mead Johnson Employee. “Former Mead Johnson Employee” means (a) a
Mead Johnson Retiree and (b) any other individual whose employment with the BMS
Group or the Mead Johnson Group terminated prior to the Separation Date and who
(a) as of such individual’s employment termination date was devoting 100% of his
or her working time to the Mead Johnson Business, or (ii) as of such
individual’s employment termination date was devoting at least 40% of his or her
working time to the Mead Johnson Business and either (I) after the individual’s
termination of employment, the individual’s position was immediately or
subsequently filled by an individual who is listed as a Mead Johnson Employee in
the Confidential Employee Benefit Letter or (II) if the individual’s position
was eliminated or not re-filled, such individual is designated as a Former Mead
Johnson Employee by BMS and Mead Johnson by mutual agreement following
good-faith negotiations between BMS and Mead Johnson, taking into account the
following factors: (A) whether the individual devoted at least 75% of the
individual’s total working time over the duration of employment to the Mead
Johnson Business, in which case it shall be presumed that such individual was a
Former Mead Johnson Employee unless strong contravening factors exist;
(B) whether the individual’s compensation and other overhead expenses
attributable to the individual were allocated in the corporate budget to the
Mead Johnson Business over the duration of the individual’s employment; and
(C) whether the individual reported to a Mead Johnson Employee or a Former Mead
Johnson Employee. Notwithstanding the foregoing, BMS and Mead Johnson shall use
commercially reasonable efforts to come to an agreement about whether any
individual formerly employed by the BMS Group should be treated as a Former Mead
Johnson Employee for purposes of this Agreement.

1.31 Fringe Benefits. “Fringe Benefits,” when immediately preceded by “BMS”
means the BMS employee assistance program, the educational assistance program
and other fringe benefits, plans, programs and arrangements sponsored and
maintained by BMS (as set forth in Article X and the Schedule attached thereto).
When immediately preceded by “Mead Johnson,” “Fringe Benefits” means the fringe
benefits, plans, programs and arrangements to be established by Mead Johnson
pursuant to Section 2.2 and Article X that correspond to the respective BMS
Fringe Benefits.

1.32 Group Insurance Policies. “Group Insurance Policies” is defined in
Subsection 8.9(b) and the Schedule thereto.

1.33 HCR Plan. “HCR Plan,” when immediately preceded by “BMS,” means the BMS
health care reimbursement plan. When immediately preceded by “Mead Johnson,”
“HCR Plan” means the health care reimbursement plan to be established by Mead
Johnson pursuant to Section 2.2 to accept a spin-off of the BMS HCR Plan health
care reimbursement accounts of U.S. Mead Johnson Transferred Employees in
accordance with Section 8.6.

1.34 Health and Welfare Plans. “Health and Welfare Plans,” when immediately
preceded by “BMS,” means the BMS Health Plans, the BMS Flexible Spending
Accounts, and the health and welfare plans listed on Section 1.34 of the
Schedules established and maintained by BMS for the benefit of employees and
retirees of the members of the BMS Group, and such other welfare plans or
programs as may apply to such employees and retirees as of the Separation Date.
When immediately preceded by “Mead Johnson,” “Health and Welfare Plans” means
the Mead Johnson Health Plans, the Mead Johnson Flexible Spending Accounts, and
the health and welfare plans to be established by Mead Johnson pursuant to
Section 2.2 and Article VIII that correspond to the respective BMS Health and
Welfare Plans.

 

5



--------------------------------------------------------------------------------

1.35 Health Plans. “Health Plans,” when immediately preceded by “BMS,” means the
health plans listed on Section 1.35 of the Schedules established and maintained
by BMS for the benefit of employees and retirees of the members of the BMS Group
and such other health plans or programs, including medical, prescription drug,
dental and vision plans and programs, as may apply to such employees and
retirees as of the Separation Date. When immediately preceded by “Mead Johnson,”
“Health Plans” means the health plans, programs and arrangements to be
established by Mead Johnson pursuant to Section 2.2 and Article VIII that
correspond to the respective BMS Health Plans.

1.36 HMO. “HMO” means a health maintenance organization that provides benefits
under the BMS Health Plans or the Mead Johnson Health Plans.

1.37 Inactive Foreign BMS Employee. “Inactive Foreign BMS Employee” means any
Foreign BMS Employee who is not actively at work on the Separation Date because
he is on approved short-term disability leave in accordance with the applicable
BMS or Mead Johnson Short-Term Disability Plan.

1.38 Inactive Mead Johnson Employee. “Inactive Mead Johnson Employee” means any
employee who is listed (by name or by category and number) in the Confidential
Employee Benefit Letter and who is not actively at work on the Separation Date
because he is on approved short-term disability leave in accordance with the
applicable BMS Short-Term Disability Plan excluding U.S. Mead Johnson Employees
who were on the Puerto Rico payroll at the time they incurred the eligible
disability.

1.39 IPO. “IPO” means the initial public offering of Mead Johnson common stock
pursuant to a registration statement on Form S-1 in accordance with the
Securities Act of 1933, as amended.

1.40 IPO Registration Statement. “IPO Registration Statement” means the
registration statement on Form S-1 to be filed with the SEC in accordance with
the Securities Act of 1933, as amended, registering the shares of common stock
of Mead Johnson to be issued in the IPO, together with all amendments thereto.

1.41 IRS. “IRS” means the United States Internal Revenue Service.

1.42 Leased Worker. An individual whose services are provided under a contract
between the service recipient and a leasing or staffing agency.

1.43 Leave of Absence Programs. “Leave of Absence Programs,” when immediately
preceded by “BMS,” means the personal, medical, military and FMLA leave (and
other leaves of absence required by applicable law) offered from time to time
under the personnel policies and practices of BMS. When immediately preceded by
“Mead Johnson,” “Leave of Absence Programs” means the leave of absence programs
to be established by Mead Johnson pursuant to Sections 2.2 and 8.9 that
correspond to the respective BMS Leave of Absence Program.

 

6



--------------------------------------------------------------------------------

1.44 Liabilities. “Liabilities” means all benefit obligations, debts,
liabilities, guarantees, assurances, commitments and other obligations, whether
fixed, contingent or absolute, asserted or unasserted, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, known or unknown, due or to
become due, whenever or however arising (including, without limitation, whether
arising out of any Contract or tort based on negligence or strict liability) and
whether or not the same would be required by generally accepted principles and
accounting policies to be reflected in financial statements or disclosed in the
notes thereto (including but not limited to obligations and commitments arising
from any claim for wrongful dismissal, constructive dismissal, unfair dismissal
or notice of termination of employment, pay in lieu of notice of termination,
termination indemnities, other indemnities, damages arising from breach of an
employee’s employment agreement, payments required be made under applicable law
or collective bargaining agreement with respect to the termination of the
employment of an employee (including payments with respect to accrued wages,
vacation or overtime or under a bonus plan or other plan, program or
obligation)). For this purpose, “Contract” means any contract (including a
Plan), agreement (including an employment or collective bargaining agreement),
instrument or other commitment that is binding on any Person or any part of its
property under applicable law.

1.45 Life Insurance Plan. “Life Insurance Plan,” when immediately preceded by
“BMS,” means the life insurance programs, plans and arrangements established and
maintained by BMS for the benefits of employees and retirees of the members of
the BMS Group. When immediately preceded by “Mead Johnson,” “Life Insurance
Plan” means the life insurance programs, plans and arrangements to be
established by Mead Johnson pursuant to Section 2.2 that correspond to the BMS
Life Insurance Plan.

1.46 Long-Term Disability Plan. “Long-Term Disability Plan,” when immediately
preceded by “BMS,” means the BMS Long-Term Disability Plan. When immediately
preceded by “Mead Johnson,” “Long-Term Disability Plan” means the long-term
disability plan to be established by Mead Johnson pursuant to Section 2.2 and
Article VIII that corresponds to the BMS Long-Term Disability Plan.

1.47 Material Feature. “Material Feature” means any feature of a Plan that could
reasonably be expected to be of material importance, in the aggregate, to the
sponsoring employer or the participants (or their dependents or beneficiaries)
of that Plan, which could include, depending on the type and purpose of the
particular Plan, the class or classes of employees eligible to participate in
such Plan; the nature, type, form, source and level of benefits provided under
such Plan; and the amount or level of contributions, if any, required to be made
by participants (or their dependents or beneficiaries) to such Plan.

1.48 Mead Johnson. “Mead Johnson” means Mead Johnson Nutrition Company, a
Delaware corporation. In all such instances in which Mead Johnson is referred to
in this Agreement, it shall also be deemed to include a reference to each member
of the Mead Johnson Group, unless it specifically provides otherwise.

1.49 Mead Johnson Business. “Mead Johnson Business” means (a) the business and
operations of the business entities of BMS currently known as Mead Johnson
Nutritionals, as described in the IPO Registration Statement and as such
business and operations will continue following the Separation Date, and any
related infrastructure organizations, and (b) except as otherwise expressly

 

7



--------------------------------------------------------------------------------

provided in the Separation Agreement, any terminated, divested, or discontinued
businesses or operations that at the time of termination, divestiture or
discontinuation primarily related to the Mead Johnson Business as then
conducted.

1.50 Mead Johnson Employee. “Mead Johnson Employee” means any regular employee
who is listed (by name or by category and number) in the Confidential Employee
Benefit Letter and is: (i) either actively employed by, or on leave of absence
from any member of the Mead Johnson Group on the Separation Date (including any
person who is hired by a member of the Mead Johnson Group between the date
hereof and the Separation Date); (ii) either actively employed by, or on a leave
of absence from any member of the BMS Group on the Separation Date (including
any person who is hired by a member of the BMS Group between the date hereof and
the Separation Date) and whose services primarily relate to the Mead Johnson
Business; (iii) an Inactive Mead Johnson Employee; (iv) employed for the Mead
Johnson Business in Puerto Rico and is on approved short-term disability leave
in accordance with the applicable BMS Short-Term Disability Plan on the
Separation Date; or (v) any other employee or group of employees designated as
Mead Johnson Employees (as of the specified date) by BMS and Mead Johnson by
mutual agreement in writing.

1.51 Mead Johnson Group. “Mead Johnson Group” means Mead Johnson and each
Subsidiary and Affiliate of Mead Johnson as of the Separation Date, or that is
contemplated to be a Subsidiary or Affiliate of Mead Johnson after the
Separation Date pursuant to the Non- U.S. Reorganization Plan other than any
Subsidiary or Affiliate that is contemplated not to be controlled by Mead
Johnson pursuant to the Non-U.S. Plan.

1.52 Mead Johnson Master RIP Trust. “Mead Johnson Master RIP Trust” is defined
in Section 5.1.

1.53 Mead Johnson Master SIP Trust. “Mead Johnson Master SIP Trust” is defined
in Section 6.1.

1.54 Mead Johnson PR. “Mead Johnson PR” means Mead Johnson (Puerto Rico) Inc., a
Delaware corporation.

1.55 Mead Johnson PR RIP Trust. “Mead Johnson PR RIP Trust” is defined in
Section 5.1.

1.56 Mead Johnson PR SIP Trust. “Mead Johnson PR SIP Trust” is defined in
Section 6.1.

1.57 Mead Johnson Retiree. “Mead Johnson Retiree” means any individual who is:
(i) a former employee of a member of the BMS Group who retired from the Mead
Johnson Business on or before the Separation Date in accordance with the terms
of the applicable BMS or Mead Johnson Retirement Plan, or (ii) a former employee
of a member of the Mead Johnson Group as of the Separation Date who retired from
the Mead Johnson Business in accordance with the terms of the applicable BMS or
Mead Johnson Retirement Plan. Notwithstanding the foregoing, “Mead Johnson
Retiree” shall not, unless otherwise expressly provided to the contrary in this
Agreement, include: (i) an individual who is a BMS Employee at the Separation
Date, or (ii) a former employee of a

 

8



--------------------------------------------------------------------------------

member of the BMS Group or Mead Johnson Group as of the Separation Date whose
employment with the Mead Johnson Business terminated prior to satisfying the
retirement qualifications of the applicable BMS or Mead Johnson Retirement Plan.

1.58 Mead Johnson Transferred Employee. “Mead Johnson Transferred Employee”
means any Foreign Mead Johnson Transferred Employee and U.S. Mead Johnson
Transferred Employee.

1.59 Mead Johnson WCP Claims. “Mead Johnson WCP Claims” is defined in
Subsection 8.11(b)(i).

1.60 Non-Qualified Plans. “Non-Qualified Plans” when immediately preceded by “
BMS,” means the BMS BEP-RIP, the BMS BEP-SIP, the BMS Deferred Compensation
Plan, and any other deferred compensation or excess benefit plan, program or
arrangement maintained by BMS for the benefit of employees and retirees of the
BMS Group. When immediately preceded by “Mead Johnson,” “Non-Qualified Plan”
means the excess benefit plans, programs, or arrangements to be established by
Mead Johnson pursuant to Section 2.2 to assume the Liabilities of Mead Johnson
Transferred Employees that were accrued under the applicable BMS Non-Qualified
Plan prior to the Separation Date in accordance with Article VII.

1.61 Non-U.S. Reorganization Plan. “Non-U.S. Reorganization Plan” means the
local transfer agreements, assignments, assumptions, novations and other
documents executed by the foreign subsidiaries of BMS and Mead Johnson as shall
be necessary to carry out the plan of reorganization described in Section 1.01
of the Schedules to the Separation Agreement to effect the purposes of the
Separation Agreement with respect to BMS and Mead Johnson’s respective
operations outside the U.S.

1.62 Option. “Option” when immediately preceded by “BMS” means an option to
purchase BMS common stock pursuant to a BMS Stock Plan.

1.63 Outsource. “Outsource” is defined in Subsections 8.3(b) and 8.11(b)(iii)
for purposes of each such respective section.

1.64 Participating Company. “Participating Company” means: (a) BMS; (b) any
Person (other than an individual) that BMS has approved for participation in,
has accepted participation in, and which is participating in, a Plan sponsored
by BMS; or (c) any Person (other than an individual) which, by the terms of such
Plan, participates in such Plan or any employees of which, by the terms of such
Plan, participate in or are covered by such Plan.

1.65 PBGC. “PBGC” means the Pension Benefit Guaranty Corporation.

1.66 Performance Incentive Plan. “Performance Incentive Plan,” when immediately
preceded by “BMS,” means the BMS Employee Incentive Plan, BMS Management
Incentive Plan, BMS Performance Incentive Plan, the BMS International Field
Bonus Plan, and the BMS Senior Executive Performance Incentive Plan.

1.67 Person. “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, and a governmental entity or any
department, agency or political subdivision thereof.

 

9



--------------------------------------------------------------------------------

1.68 Plan. “Plan,” means any written or unwritten plan, policy, program, payroll
practice, arrangement, contract, trust, insurance policy, or any agreement or
funding vehicle providing compensation or benefits to employees, former
employees or directors of BMS or Mead Johnson.

1.69 Plan Transfer Agreement. Plan Transfer Agreement means the agreement
between BMS and Mead Johnson, in substantially the form attached hereto as
Exhibit A, setting forth the procedures and assumptions applicable to the
transfer of assets or Liabilities or both, as applicable, from the BMS RIP to
the Mead Johnson RIP, from the BMSPR RIP to the Mead Johnson PR RIP, from the
BMS SIP to the Mead Johnson SIP, from the BMSPR SIP to the Mead Johnson PR SIP,
from the BMS BEP-RIP to the Mead Johnson BEP-RIP, and from the BMS BEP-SIP to
the Mead Johnson BEP-SIP or the respective trusts underlying such Mead Johnson
Plans.

1.70 PR Code. “PR Code” means the Puerto Rico Internal Revenue Code of 1994, as
amended from time to time.

1.71 QDRO. “QDRO” means a domestic relations order which qualifies under U.S.
Code Section 414(p) and ERISA Section 206(d) and which creates or recognizes an
alternate payee’s right to, or assigns to an alternate payee, all or a portion
of the benefits payable to a participant under any of the Retirement Plans.

1.72 QMCSO. “QMCSO” means a medical child support order which qualifies under
ERISA Section 609(a) and which creates or recognizes the existence of an
alternate recipient’s right to, or assigns to an alternate recipient the right
to, receive benefits for which a participant or beneficiary is eligible under
any of the Health Plans.

1.73 Restricted Stock. “Restricted Stock” when immediately preceded by “BMS”
means shares of BMS common stock that are subject to transfer restrictions or to
employment and/or performance vesting conditions, pursuant to a BMS Stock Plan.

1.74 Restricted Stock Unit. “Restricted Stock Unit” when immediately preceded by
“BMS” means a contractual right to receive shares of BMS common stock or the
cash value thereof, which right is subject to transfer restrictions or to
employment and/or performance vesting conditions, pursuant to a BMS Stock Plan.

1.75 Retiree Programs. “Retiree Programs,” when immediately preceded by “BMS,”
means the BMS Plans that permit certain retirees and Former BMS Employees, and
their eligible spouses, domestic partners, and dependents to continue to receive
coverage and benefits for a designated period of time after retirement. When
immediately preceded by “Mead Johnson,” “Retiree Programs” means such
continuation programs to be established by Mead Johnson pursuant to Sections 2.2
and 8.10 that correspond to the BMS Retiree Programs.

1.76 Retirement Plans. “Retirement Plans,” when immediately preceded by “BMS,”
means the BMS RIP, the BMSPR RIP, the BMS SIP, the BMSPR SIP, the Key
International Pension Plan and the other defined contribution and defined
benefit plans

 

10



--------------------------------------------------------------------------------

maintained by BMS. When immediately preceded by “Mead Johnson,” “Retirement
Plans” means all defined contribution and defined benefit plans to be
established by Mead Johnson pursuant to Section 2.2, including the defined
contribution and defined benefit Key International Pension Plans and those other
plans that are to accept a spin-off of the assets and Liabilities relating to
benefits accrued by Mead Johnson Transferred Employees under the respective BMS
Retirement Plan in accordance with Sections 5.1 and 6.1.

1.77 Return Date. “Return Date” means the date on which an Inactive Mead Johnson
Employee returns to active employment with Mead Johnson, which date shall be no
later than six (6) months after the Separation Date.

1.78 RIP. “RIP,” when immediately preceded by “BMS,” means the BMS Retirement
Income Plan, a defined benefit plan. When immediately preceded by “BMSPR,” “RIP”
means the BMSPR Retirement Income Plan, a defined benefit plan. When immediately
preceded by “Mead Johnson,” “RIP” means the defined benefit plan funded by a
trust that is qualified under U.S. Code Section 401(a) and exempt from taxation
under U.S. Code Section 501(a)(1), to be established by Mead Johnson pursuant to
Section 2.2 to accept a spin-off of the assets and Liabilities relating to
benefits accrued by US Mead Johnson Transferred Employees under the BMS RIP
prior to the Separation Date in accordance with Section 5.1. When immediately
preceded by “Mead Johnson PR,” “RIP” means the defined benefit plan funded by a
trust that is qualified and exempt from taxation under PR Code Section 1165(a),
and pursuant to ERISA Section 1022(i)(1), under U.S. Code Section 501(a), to be
established by Mead Johnson PR pursuant to Section 2.2 to accept a spin-off of
the assets and Liabilities relating to benefits accrued by US Mead Johnson
Transferred Employees under the BMSPR RIP prior to the Separation Date in
accordance with Section 5.1.

1.79 Separation. “Separation” has the meaning given to it in the Separation
Agreement.

1.80 Separation Agreement. “Separation Agreement” is defined in the Recitals.

1.81 Separation Date. “Separation Date” means the respective date listed on
Section 1.81 of the Schedules for each country whereby (i) the Mead Johnson
Employees will be transferring to a new Mead Johnson entity, (ii) the Mead
Johnson Employees will remain in the current entity and the Foreign BMS
Employees will be transferred to a new BMS entity, or (iii) the Transferred
Entity will be deemed to be part of the Mead Johnson Group.

1.82 Severance Plan. “Severance Plan,” when immediately preceded by “BMS,” means
the BMS Severance Plan, the BMS Senior Executive Severance Plan, the BMSPR
Severance Plan and any other severance programs, plans and arrangements
established and maintained by BMS for the benefits of employees and retirees of
any member of the BMS Group. When immediately preceded by “Mead Johnson,”
“Severance Plan” means the severance program(s) to be established by Mead
Johnson pursuant to Section 2.2.

1.83 Short-Term Disability Plan. “Short-Term Disability Plan,” when immediately
preceded by “BMS,” means the BMS Short-Term Disability Plan (or, where an
employee works in a state that offers a statutory state short-term disability
plan, then “Short-Term

 

11



--------------------------------------------------------------------------------

Disability Plan” refers to the alternative voluntary state disability plan
offered under the Short-Term Disability Plan). When immediately preceded by
“Mead Johnson,” “Short-Term Disability Plan” means the short-term disability
plan to be established by Mead Johnson pursuant to Section 2.2 and Article VI
that corresponds to the BMS Short-Term Disability Plan.

1.84 SIP. “SIP,” when immediately preceded by “BMS,” means the BMS Savings and
Investment Program, a defined contribution plan. When immediately preceded by
“BMSPR,” “SIP” means the BMSPR Savings and Investment Program, a defined
contribution plan. When immediately preceded by “Mead Johnson,” “SIP” means the
defined contribution plan funded by a trust that is qualified under U.S. Code
Section 401(a) and exempt from taxation under U.S. Code Section 501(a)(1), to be
established by Mead Johnson pursuant to Section 2.2 to accept a spin-off of the
assets and Liabilities relating to benefits accrued by U.S. Mead Johnson
Transferred Employees under the BMS SIP prior to the Separation Date in
accordance with Section 6.1. When immediately preceded by “Mead Johnson PR,”
“SIP” means the defined contribution plan funded by a trust that is qualified
and exempt from taxation under PR Code 1165(a), and pursuant to ERISA
Section 1022(i)(1), under U.S. Code Section 501(a), to be established by Mead
Johnson PR pursuant to Section 2.2 to accept a spin-off of the assets and
Liabilities relating to benefits accrued by US Mead Johnson Transferred
Employees under the BMSPR SIP prior to the Separation Date in accordance with
Section 6.1.

1.85 Subsidiary. “Subsidiary” means, with respect to any specified Person, any
corporation, any limited liability company, any partnership or other legal
entity of which such Person or its Subsidiaries owns, directly or indirectly,
more than fifty percent (50%) of the stock or other equity interest entitled to
vote on the election of the members of the board of directors or similar
governing body. Unless the context otherwise requires, reference to BMS and its
Subsidiaries shall not include the subsidiaries of BMS that will be transferred
to Mead Johnson after giving effect to the Separation, including the actions
taken pursuant to the Non-U.S. Reorganization Plans.

1.86 Transferred Entity. “Transferred Entity” is any entity listed on
Section 1.86 of the Schedules.

1.87 Transition Agreement. “Transition Agreement” is defined in Section 12.1.

1.88 Unemployment Insurance Program. “Unemployment Insurance Program,” when
immediately preceded by “BMS,” means the group unemployment insurance policies
purchased by BMS from time to time. When immediately preceded by Mead Johnson,
“Unemployment Insurance Program” means any group unemployment insurance policies
to be established by Mead Johnson pursuant to Section 2.2.

1.89 U.S. Code. “U.S. Code” means the United States Internal Revenue Code of
1986, as amended from time to time.

1.90 U.S. Mead Johnson Employee. “U.S. Mead Johnson Employee” means a Mead
Johnson Employee who is on the U.S. or Puerto Rico payroll immediately prior to
the Separation Date.

 

12



--------------------------------------------------------------------------------

1.91 U.S. Mead Johnson Transferred Employee. “U.S. Mead Johnson Transferred
Employee” means each (i) U.S. Mead Johnson Employee who is employed by a
Transferred Entity, (ii) U.S. Mead Johnson Employee whose employment transfers
from a member of the BMS Group to a member of the Mead Johnson Group by
operation of law and (iii) U.S. Mead Johnson Employee who accepts an offer of
employment from a member of the Mead Johnson Group. For this purpose “employed
by” is deemed to mean that such employee’s wages are reported under an Employee
Identification Number of a member of the Mead Johnson Group.

ARTICLE II

GENERAL PRINCIPLES

2.1 Assumption of Liabilities.

(a) In General.

(i) Except as specified otherwise in this Agreement, BMS hereby assumes and
agrees to pay, perform, fulfill and discharge all of the following: (A) all
Liabilities that arise on or after the Separation Date relating to employment,
compensation, employee benefits, severance or termination of any BMS Employee,
Foreign BMS Transferred Employee, Former BMS Employee or current or former
consultant, independent contractor or Leased Employee of the BMS Group or any of
their respective dependents or beneficiaries; (B) all Liabilities that arise
prior to the Separation Date relating to employment, compensation, employee
benefits, severance or termination of any BMS Employee, Former BMS Employee or
current or former consultant, independent contractor or Leased Employee of the
BMS Group (other than consultants, independent contractors and Leased Employees
providing services primarily to the Mead Johnson Business) or any of their
respective dependents or beneficiaries; (C) all Liabilities that arise prior to
the Separation Date relating to employment, compensation, employee benefits,
severance or termination of any Mead Johnson Employee, Former Mead Johnson
Employee or current or former consultant, independent contractor or Leased
Employee of the Mead Johnson Group (excluding any Transferred Entity) or any of
their respective dependents or beneficiaries, to the extent such Liabilities are
due and payable prior to the Separation Date; and (D) all other Liabilities
relating to, arising out of, or resulting from obligations, liabilities and
responsibilities expressly assumed or retained by any member of the BMS Group or
a BMS Plan pursuant to this Agreement.

(ii) Except as specified otherwise in this Agreement, Mead Johnson hereby
assumes and agrees to pay, perform, fulfill and discharge all of the following:
(A) all Liabilities that arise on or after the Separation Date relating to
employment, compensation, employee benefits, severance or termination of any
Mead Johnson Employee, Mead Johnson Transferred Employee, Former Mead Johnson
Employee or current or former consultant, independent contractor or Leased
Employee of the Mead Johnson Group or any of their respective dependents or
beneficiaries; (B) all Liabilities that arise prior to the Separation Date
relating to employment, compensation, employee benefits, severance or
termination of any Mead Johnson Employee, Former Mead Johnson Employee or
current or former consultant, independent contractor or Leased Employee of a
Transferred

 

13



--------------------------------------------------------------------------------

Entity or any of their respective dependents and beneficiaries; (C) all
Liabilities that arise prior to the Separation Date relating to employment,
compensation, employee benefits, severance or termination of any Mead Johnson
Employee, Former Mead Johnson Employee or current or former consultant,
independent contractor or Leased Employee of the Mead Johnson Group (excluding
any Transferred Entity) or any of their respective dependents or beneficiaries,
to the extent such Liabilities are due and payable on or after the Separation
Date; and (D) all other Liabilities relating to, arising out of, or resulting
from obligations, liabilities and responsibilities expressly assumed or retained
by any member of the Mead Johnson Group or a Mead Johnson Plan pursuant to this
Agreement.

(b) Consultation with Works Councils and Unions. BMS hereby assumes and agrees
to pay, perform, fulfill and discharge all Liabilities and responsibilities
relating to the obligation of the members of the BMS Group to inform and consult
with any works council or union or employee representatives, including any such
obligation under the Acquired Rights Directive or transfer of undertakings in
the applicable jurisdiction prior to the Separation Date that relate to any Mead
Johnson Employees. Mead Johnson hereby assumes and agrees to pay, perform,
fulfill and discharge all Liabilities and responsibilities relating to the
obligation of the members of the Mead Johnson Group to inform and consult with
any works council or union or employee representatives, including any such
obligation under the Acquired Rights Directive or transfer of undertakings in
the applicable jurisdiction on and after the Separation that relate to any Mead
Johnson Employees.

2.2 Mead Johnson Plans.

(a) Establishment of Mead Johnson Plans.

Subsection 2.2(a) of the Schedules sets forth Mead Johnson’s intended qualified
retirement plan designs for the U.S. Mead Johnson Transferred Employees,
effective as of the Separation Date. Except as specified otherwise in this
Agreement or Subsection 2.2(a) of the Schedules, effective as of the Separation
Date or such other date(s) as BMS and Mead Johnson may mutually agree in
writing, Mead Johnson shall adopt the Mead Johnson Health and Welfare Plans
(including Mead Johnson Retiree Programs), the Mead Johnson Retirement Plans,
the Mead Johnson Fringe Benefits, the Mead Johnson Performance Incentive Plan,
the Mead Johnson Cash Bonus and Commission Plans and such other Plans as are
directly associated with Mead Johnson’s U.S. and foreign payroll system or as
otherwise may be determined to be appropriate by Mead Johnson. All such Plans
shall meet the requirements of applicable law (including, with respect to the
Mead Johnson Health and Welfare Plans, laws regarding continuity of benefits).

(b) Mead Johnson Under No Obligation to Maintain Plans. Except as specified
otherwise in this Agreement, nothing in this Agreement shall preclude Mead
Johnson, at any time after the Separation Date, from amending, merging,
modifying, terminating, eliminating, reducing, or otherwise altering in any
respect any Mead Johnson Plan, any benefit under any Mead Johnson Plan or any
trust, insurance policy or funding vehicle related to any Mead Johnson Plan
(other than as required by applicable law, employment contract, collective
bargaining agreement, trade union agreement or works council agreement).

 

14



--------------------------------------------------------------------------------

(c) Transfers of Plan Assets. Except as specified otherwise in this Agreement,
nothing in this Agreement shall require BMS to transfer any, or shall require
any member of the Mead Johnson Group or any Mead Johnson Plan to assume any
assets or Liabilities of any member of the BMS Group or any BMS Plan (other than
as required by applicable law, employment contract, collective bargaining
agreement, trade union agreement or works council agreement).

2.3 Mead Johnson’s Participation in BMS Plans.

(a) Participation in BMS Plans. Mead Johnson shall become a Participating
Company in the BMS Plans set forth in Subsection 2.3(a) of the Schedules, in
effect as of the Separation Date, to the extent that Mead Johnson has not yet
established a comparable Plan as of such date. Effective as of any date on or
after the Separation Date (or such other date as BMS or Mead Johnson may
mutually agree upon in writing), any other member of the Mead Johnson Group may,
at its request and with the written consent of BMS and Mead Johnson, become a
Participating Company in any or all of the BMS Plans, to the extent that Mead
Johnson has not yet established a comparable Plan.

(b) BMS’s General Obligations as Plan Sponsor. To the extent that Mead Johnson
is a Participating Company in any BMS Plan(s), BMS shall continue to administer,
or cause to be administered, in accordance with their terms and applicable law,
such BMS Plan(s), and shall have the sole and absolute discretion and authority
to interpret the BMS Plan(s), as set forth therein, and discretion and authority
to engage other entities to provide services to the BMS Plan(s) and to delegate
its administrative responsibilities over BMS Plan(s) to other entities. BMS
shall not, without first providing at least thirty (30) calendar days’ written
notice to Mead Johnson, amend any Material Feature of any BMS Plan in which Mead
Johnson is a Participating Company, except to the extent such amendment would
not affect any benefits of Mead Johnson Transferred Employees under such Plan or
as may be necessary or appropriate to comply with applicable law. Nothing in
this Subsection 2.3(b) shall prevent BMS from amending any Material Feature of
any BMS Plan in which Mead Johnson is a Participating Company, provided that the
notice required under this Subsection 2.3(b) is timely given.

(c) Mead Johnson’s General Obligations as a Participating Company. Mead Johnson
shall perform, with respect to its participation in the BMS Plans, the duties of
a Participating Company as set forth in each such Plan or any procedures adopted
pursuant thereto, including (without limitation): (i) cooperating fully with BMS
Plan auditors, benefit personnel and benefit vendors; (ii) preserving the
confidentiality of all financial arrangements BMS has or may have with any
vendors, claims administrators, trustees or any other entity or individual with
whom BMS has entered into an agreement relating to the BMS Plans;
(iii) preserving the confidentiality of participant information (including,
without limitation, health information in relation to FMLA leaves) to the extent
not specified otherwise in this Agreement; and (iv) to the extent requested by
the claims administrator of the applicable BMS Plans, assisting in the
administration of claims. Mead Johnson agrees to timely reimburse BMS for all
direct costs and expense incurred by BMS relating to the participation of the
Mead Johnson Transferred Employees in the BMS Plans.

 

15



--------------------------------------------------------------------------------

(d) Termination of Participating Company Status. Except as otherwise may be
mutually agreed upon by BMS and Mead Johnson, effective as of the Separation
Date or such other date as of which Mead Johnson establishes a comparable Plan
(as specified in Section 2.2 or otherwise in this Agreement), Mead Johnson shall
automatically cease to be a Participating Company in the corresponding BMS Plan.

2.4 BMS’s Participation in Mead Johnson Plans.

(a) Participation in Mead Johnson Plans. BMS shall become a Participating
Company in the Mead Johnson Plans set forth in Subsection 2.4(a) of the
Schedules, in effect as of the Separation Date, to the extent that BMS has not
established a comparable Plan as of such date. Effective as of any date on or
after the Separation Date (or such other date as BMS or Mead Johnson may
mutually agree upon in writing), any other member of the BMS Group may, at its
request and with the written consent of BMS and Mead Johnson, become a
Participating Company in any or all of the Mead Johnson Plans, to the extent
that BMS has not established a comparable Plan.

(b) Mead Johnson’s General Obligations as Plan Sponsor. To the extent that BMS
is a Participating Company in any Mead Johnson Plan(s), Mead Johnson shall
continue to administer, or cause to be administered, in accordance with their
terms and applicable law, such Mead Johnson Plan(s), and shall have the sole and
absolute discretion and authority to interpret the Mead Johnson Plan(s), as set
forth therein, and discretion and authority to engage other entities to provide
services to the Mead Johnson Plan(s) and to delegate its administrative
responsibilities over Mead Johnson Plan(s) to other entities. Mead Johnson shall
not, without first providing at least thirty (30) calendar days’ written notice
to BMS, amend any Material Feature of any Mead Johnson Plan in which BMS is a
Participating Company, except to the extent such amendment would not affect any
benefits of BMS Employees under such Plan or as may be necessary or appropriate
to comply with applicable law. Nothing in this Subsection 2.4(b) shall prevent
Mead Johnson from amending any Material Feature of any Mead Johnson Plan in
which BMS is a Participating Company, provided that the notice required under
this Subsection 2.4(b) is timely given.

(c) BMS’s General Obligations as Participating Company. BMS shall perform, with
respect to its participation in the Mead Johnson Plans, the duties of a
Participating Company as set forth in each such Plan or any procedures adopted
pursuant thereto, including (without limitation): (i) cooperating fully with
Mead Johnson Plan auditors, benefit personnel and benefit vendors;
(ii) preserving the confidentiality of all financial arrangements Mead Johnson
has or may have with any vendors, claims administrators, trustees or any other
entity or individual with whom Mead Johnson has entered into an agreement
relating to the Mead Johnson Plans; (iii) preserving the confidentiality of
participant information (including, without limitation, health information in
relation to FMLA leaves) to the extent not specified otherwise in this
Agreement; and (iv) to the extent requested by the claims administrators of the
applicable BMS Plan, assisting in the administration of claims. BMS agrees to
timely reimburse Mead Johnson for all direct costs and expense incurred by Mead
Johnson relating to the participation of the BMS Employees in the Mead Johnson
Plans.

 

16



--------------------------------------------------------------------------------

(d) Termination of Participating Company Status. Except as otherwise may be
mutually agreed upon by BMS and Mead Johnson, effective as of the Separation
Date or such other date as of which BMS establishes a comparable Plan, BMS shall
automatically cease to be a Participating Company in the corresponding Mead
Johnson Plan.

(e) Participation in Mead Johnson Plans in the Philippines and Malaysia. On and
after the Separation Date, the BMS Employees in Malaysia set forth on
Subsection 2.4(e) of the Schedules (“BMS Malaysia Employees”) shall continue to
participate in the Mead Johnson Plans in Malaysia on the same terms and
conditions that similarly situated Mead Johnson Employees in Malaysia are
participating in such Plans, provided that such period of participation shall
end no later than December 31, 2009. On and after the Separation Date, the BMS
Employees in the Philippines set forth on Subsection 2.4(e) of the Schedules
(“BMS Philippines Employees”) shall continue to participate in the Mead Johnson
Plans in the Philippines on the same terms and conditions that similarly
situated Mead Johnson Employees in the Philippines are participating in such
Plans, provided that such period of participation shall end no later than
December 31, 2009. BMS shall provide Mead Johnson at least thirty (30) calendar
days written notice of its desire that Mead Johnson terminate the participation
of BMS Malaysia Employees and BMS Philippines Employees, provided that such
notice or notices shall be provided no later than December 1, 2009. In the
event, BMS does not provide timely notice to Mead Johnson, BMS shall indemnify
Mead Johnson for all Liabilities related thereto. Mead Johnson agrees to
terminate the participation of BMS Malaysia Employees and the BMS Philippines
Employees as of the date provided in such notice. BMS agrees to (A) timely
reimburse Mead Johnson for all direct costs and expenses incurred by Mead
Johnson as it relates to (i) the participation of the BMS Malaysia Employees and
the BMS Philippines Employees in the respective Mead Johnson Plans and (ii) the
severance and indemnity costs and expenses to terminate the BMS Malaysia
Employees and the BMS Philippines Employees; and (B) indemnify Mead Johnson of
all Liabilities relating to the BMS Malaysia Employees and the BMS Philippines
Employees.

2.5 Terms of Participation by Mead Johnson Transferred Employees in Mead Johnson
Plans.

(a) Non-Duplication of Benefits. As of the Separation Date or such later date
that applies to the particular Mead Johnson Plan established thereafter, the
Mead Johnson Plans shall be, with respect to Mead Johnson Transferred Employees,
in all respects the successors in interest to, and shall not provide benefits
that duplicate benefits provided by, the corresponding BMS Plans. BMS and Mead
Johnson shall agree on methods and procedures, including amending the respective
Plan documents, to prevent BMS Employees and Mead Johnson Transferred Employees
from receiving duplicate benefits from the BMS Plans and the Mead Johnson Plans.

(b) Service Credit. Except as specified in Subsection 2.2(a) of the Schedules or
otherwise in this Agreement, Mead Johnson shall credit service accrued by Mead
Johnson Transferred Employees with, or otherwise recognized for purposes of
benefit plans, programs, policies or arrangements by BMS as of the Separation
Date (or such later date to the extent any Mead Johnson Transferred Employee
continues to participate in a BMS benefit plans, programs, policies or
arrangements) for all purposes (other than for benefit accrual purposes under
any defined benefit pension plan of Mead Johnson unless required by applicable
law, employment contract,

 

17



--------------------------------------------------------------------------------

collective bargaining agreement, trade union agreement or works council
agreement or as otherwise provided in this Agreement or the Schedules thereto)
under the benefit plans, programs, polices and arrangements (including any
pension, 401(k), savings, profit-sharing, medical, dental, life insurance,
vacation, bonus, seniority payment, post-retirement health and life insurance,
equity, severance, indemnification or separation pay plans and benefits) of Mead
Johnson. The service crediting provisions shall be subject to any respectively
applicable “service bridging,” “break in service,” “employment date,” or
“eligibility date” rules under the Mead Johnson Plans and the BMS Plans.

(c) Assumption of Liabilities. The provisions of this Agreement for the transfer
of assets relating to BMS Plans to Mead Johnson and/or the appropriate Mead
Johnson Plans are based upon the understanding of the parties that Mead Johnson
and/or the appropriate Mead Johnson Plan will assume all Liabilities of the
corresponding BMS Plan to or relating to Mead Johnson Transferred Employees, as
provided for herein. If any such Liabilities are not effectively assumed by Mead
Johnson and/or the appropriate Mead Johnson Plan, then the amount of transferred
assets shall be recomputed accordingly, taking into account the retention of
such Liabilities by such BMS Plan, and assets shall be transferred from Mead
Johnson and/or the appropriate Mead Johnson Plan to BMS and/or the appropriate
BMS Plan so as to place Mead Johnson and/or the appropriate Mead Johnson Plan in
the position it would have been in, had the initial asset transfer been made in
accordance with such recomputed amount of assets.

2.6 Responsibility of BMS and Mead Johnson.

(a) BMS Responsibility. BMS shall be solely responsible to Mead Johnson for
ensuring that each member of the BMS Group complies with the applicable terms of
this Agreement.

(b) Mead Johnson Responsibility. Mead Johnson shall be solely responsible to BMS
for ensuring that each member of the Mead Johnson Group complies with the
applicable terms of this Agreement.

ARTICLE III

EMPLOYMENT TRANSFER MATTERS FOR MEAD JOHNSON EMPLOYEES

3.1 Continuation of Employment.

(a) In General. Where applicable law or rules provide for the transfer of
employment of any Mead Johnson Employee in connection with the Separation, Mead
Johnson and BMS shall take or cause to be taken such actions as are required
under applicable law to accomplish such transfer of employment of such Mead
Johnson Employee to the appropriate member of the Mead Johnson Group. Where
applicable law or rules do not provide for the transfer of employment of any
Mead Johnson Employee in connection with the Separation, Mead Johnson shall, or
shall cause one of its Affiliates to, offer all such Mead Johnson Employees
at-will employment (to the extent permitted by applicable law) in accordance
with the provisions of this Agreement, commencing on the Separation Date.

 

18



--------------------------------------------------------------------------------

(b) Offers of Employment. To the extent not provided for by operation of law,
Mead Johnson shall, and shall cause its Affiliates to, offer at-will employment
(to the extent permitted by applicable law) to the Mead Johnson Employees
(including Inactive Mead Johnson Employees who within six months after the
Separation Date (or such other period as may be required by applicable law)
become ineligible for continued benefits under the applicable BMS Short-Term
Disability Plan and become eligible to return to active status with Mead
Johnson), in accordance with the provisions of this Agreement, at least fifteen
(15) calendar days prior to the Separation Date (or such longer period required
by applicable law, applicable collective bargaining agreement, trade union
agreement or works council agreement), commencing on the Separation Date;
provided that in the case of Inactive Mead Johnson Employees, such offer shall
be effective immediately upon any such Employee’s ability to return to active
work. Except as otherwise provided in this Agreement, each offer of employment
by Mead Johnson or its Affiliate to each Mead Johnson Employee shall in each
case provide a base salary (or wages) no less favorable than the base salary (or
wages) provided to such Mead Johnson Employee immediately prior to the
Separation Date. Prior to the Separation Date, Mead Johnson shall set forth on
Subsection 3.1(b) of the Schedules the employee benefits that shall be provided
to Mead Johnson Transferred Employees on the Separation Date on a
country-by-country basis.

(c) No Termination of Employment. No provision of this Agreement, the Separation
Agreement, or any Ancillary Agreement shall be construed to create any right, or
accelerate entitlement, to any compensation or benefit whatsoever on the part of
any Mead Johnson Employee, Mead Johnson Transferred Employee or other future,
present or former employee of BMS or Mead Johnson under any BMS Plan or Mead
Johnson Plan or applicable law or otherwise. Without limiting the generality of
the foregoing: (i) neither the Separation, nor the termination of the
Participating Company status of Mead Johnson or any member of the Mead Johnson
Group is intended to cause any employee to incur a termination of employment;
and (ii) no transfer of employment between BMS and Mead Johnson before the
Separation Date is intended to be a termination of employment for any purpose
hereunder. The members of the Mead Johnson Group shall use commercially
reasonable efforts to make the offers of employment described in
Subsection 3.1(b) on terms and conditions sufficient to avoid statutory
severance or similar obligations under applicable law, except to the extent such
severance or similar obligations arise without regard to such terms.

(d) Assumption of Liability; Indemnity. Notwithstanding any other provision of
this Agreement to the contrary, if applicable law requires a member of the BMS
Group to make any payment or provide any benefit to any Mead Johnson Employee in
the event no member of the Mead Johnson Group offers to provide such Mead
Johnson Employee with a specified level of compensation or benefits, then Mead
Johnson and its Affiliates shall offer to provide such level of compensation or
benefits to the extent necessary to prevent any member of the BMS Group from
being so obligated to such Mead Johnson Employee. Mead Johnson shall assume and
be solely responsible for all Liabilities with respect to claims made by any
Mead Johnson Employee for severance, indemnity or other termination pay or other
benefits (i) relating to or resulting from Mead Johnson’s failure to offer
employment to any Mead Johnson Employee (or failure to continue the employment
of any Mead Johnson Employee of a Transferred Entity) or failure to offer or
continue employment on terms and conditions which would preclude any claims of
constructive dismissal or similar claims under any applicable law or other
failure to comply with the terms of this Agreement, (ii) where such severance,
indemnity or termination pay or other benefits are required to be paid under
applicable law upon the Separation without regard to such terms and

 

19



--------------------------------------------------------------------------------

conditions or such continuation of employment or (iii) where such severance,
indemnity or termination pay or notice or benefits are required to be paid to a
Mead Johnson Employee due to a Mead Johnson Employee’s refusal to accept the
offer of employment from the new Mead Johnson entity. From and after the
Separation Date, Mead Johnson shall indemnify and hold harmless BMS and its
Affiliates against all losses which BMS may suffer or incur as a result of any
claim, action or any proceeding made by any Mead Johnson Employee against BMS or
its Affiliates from and after the Separation Date or arising from any breach of
Mead Johnson’s obligations under this Subsection 3.1(d). Mead Johnson shall
promptly reimburse BMS for any separation payments described in this
Subsection 3.1(d) that BMS makes.

3.2 Acquired Rights Directive. BMS and Mead Johnson acknowledge and agree that
under the provisions implementing the Acquired Rights Directive, each contract
of employment between BMS or any other member of the BMS Group and a Foreign
Mead Johnson Transferred Employee and, subject to applicable law, any labor or
collective bargaining agreement or works council agreement shall have effect for
the Foreign Mead Johnson Transferred Employees employed primarily in Europe as
if originally made between Mead Johnson or another member of the Mead Johnson
Group and the Foreign Transferred Employee or between Mead Johnson or another
member of the Mead Johnson Group and the other parties to the labor or
collective bargaining agreements or works council agreements, as the case may
be.

3.3 Collective Bargaining and Works Council Agreements. Except as set forth on
Section 3.3 of the Schedules, effective as of the Separation Date, Mead Johnson
shall assume any labor or collective bargaining agreements or trade union
agreements in effect with respect to any Foreign Mead Johnson Transferred
Employee. Where required to do so under applicable law, Mead Johnson shall also
assume any works council agreements in effect with respect to any Foreign Mead
Johnson Transferred Employee.

3.4 Terms of Mead Johnson Employment. The annual cash base salary of Mead
Johnson Employees and Mead Johnson Transferred Employees as of the Separation
Date shall remain the same as or greater than the annual cash base salary that
was in place immediately prior to the Separation Date when the Mead Johnson
Employee or Mead Johnson Transferred Employee was employed by a member of the
BMS Group, as applicable, and Mead Johnson shall assume all Liabilities arising
in accordance with all employment agreements, supplemental benefit agreements
and other agreements entered into between a Mead Johnson Transferred Employee
and a member of the BMS Group and shall indemnify and hold harmless BMS and each
member of the BMS Group against any such Liabilities. Notwithstanding the
foregoing, each Mead Johnson Employee and Mead Johnson Transferred Employee
shall be required at the request of Mead Johnson to execute a new agreement
regarding confidential information and proprietary developments in a form
approved by Mead Johnson. In addition, nothing in the Separation Agreement, this
Agreement or any Ancillary Agreement should be construed to change the at-will
status of any of the employees of the BMS Group or the Mead Johnson Group.

3.5 Employees with Work Visas or Permits; License to Do Business.
Notwithstanding anything to the contrary in Section 3.1: (i) Mead Johnson
Employees who, on the Separation Date, are employed pursuant to a work or
training visa or permit which authorizes employment only by the a member of the
BMS Group shall remain employed by such member of the BMS Group until the

 

20



--------------------------------------------------------------------------------

visa or permit is amended or a new visa or permit is granted to authorize
employment by a member of the Mead Johnson Group; and (ii) in the event that any
Affiliate of Mead Johnson is not licensed to do business in its primary place of
business, the Mead Johnson Employees at such place of business shall remain
employed by a member of the BMS Group until such license is granted. At the time
such amended or new visa or license to do business is issued, such Mead Johnson
Employees shall become employees of a member of the Mead Johnson Group with
substantially similar rights as all other Mead Johnson Employees. During the
period from the Separation Date until the amended or new visa or permit or
license to do business is issued, such employee shall continue to participate in
BMS Plans and Mead Johnson shall, as and when invoiced by BMS, promptly
reimburse BMS for its direct and indirect costs and expenses relating to
compensation, employment and benefits.

ARTICLE IV

EMPLOYMENT TRANSFER MATTERS FOR FOREIGN BMS EMPLOYEES IN HONG KONG AND THAILAND

4.1 Continuation of Employment.

(a) BMS’ Offers of Employment in Hong Kong and Thailand. BMS shall, and shall
cause its Affiliates to, offer employment to the Foreign BMS Employees in Hong
Kong and Thailand at least fifteen (15) calendar days prior to the Separation
Date (or such longer period required by applicable law, applicable collective
bargaining agreement, trade union agreement or works council agreement),
commencing on the Separation Date. Except as otherwise provided in this
Agreement, each offer of employment by BMS or its Affiliate to each Foreign BMS
Employee shall in each case provide a base salary (or wages) no less favorable
than the base salary (or wages) provided to such Foreign BMS Employee
immediately prior to the Separation Date.

(b) No Termination of Employment. No provision of this Agreement, the Separation
Agreement, or any Ancillary Agreement shall be construed to create any right, or
accelerate entitlement, to any compensation or benefit whatsoever on the part of
any Foreign BMS Employee or Foreign BMS Transferred Employee under any BMS Plan
or Mead Johnson Plan or applicable law or otherwise. Without limiting the
generality of the foregoing: (i) the Separation is not intended to cause any
employee to incur a termination of employment; and (ii) no transfer of
employment between Mead Johnson and BMS before the Separation Date is intended
to be a termination of employment for any purpose hereunder. The members of the
BMS Group shall use commercially reasonable efforts to make the offers of
employment described in Subsection 4.1(a) on terms and conditions sufficient to
avoid statutory severance or similar obligations under applicable law, except to
the extent such severance or similar obligations arise without regard to such
terms.

 

21



--------------------------------------------------------------------------------

(c) Assumption of Liability; Indemnity. Notwithstanding any other provision of
this Agreement to the contrary, if applicable law requires a member of the BMS
Group to make any payment or provide any benefit to any Foreign BMS Employee in
the event no member of the BMS Group offers to provide such Foreign BMS Employee
with a specified level of compensation or benefits, then BMS and its Affiliates
shall offer to provide such level of compensation or benefits to the extent
necessary to prevent any member of the Mead Johnson Group from being so
obligated to such Foreign BMS Employee. BMS shall assume and be solely
responsible for all Liabilities with respect to claims made by any Foreign BMS
Employee for severance, indemnity or other termination pay or other benefits
(i) relating to or resulting from BMS’s failure to offer employment to any
Foreign BMS Employee (or failure to continue the employment of any Foreign BMS
Employee) or failure to offer or continue employment on terms and conditions
which would preclude any claims of constructive dismissal or similar claims
under any applicable law or other failure to comply with the terms of this
Agreement, (ii) where such severance, indemnity or termination pay or other
benefits are required to be paid under applicable law upon the Separation
without regard to such terms and conditions or such continuation of employment
or (iii) where such severance, indemnity or termination pay or notice or
benefits are required to be paid to a Foreign BMS Employee due to a Foreign BMS
Employee’s refusal to accept the offer of employment from the new Mead Johnson
entity. From and after the Separation Date, BMS shall indemnify and hold
harmless Mead Johnson and its Affiliates against all losses which BMS may suffer
or incur as a result of any claim, action or any proceeding made by any Foreign
BMS Employee against BMS or its Affiliates from and after the Separation Date or
arising from any breach of BMS’s obligations under this Section 4.1. BMS shall
promptly reimburse Mead Johnson for any separation payments described in this
Subsection 4.1(c) that Mead Johnson makes.

4.2 Employees with Work Visas or Permits; License to Do Business.
Notwithstanding anything to the contrary in Section 4.1(a): (i) Foreign BMS
Employees who, on the Separation Date, are employed pursuant to a work or
training visa or permit which authorizes employment only by a member of the Mead
Johnson Group shall remain employed by such member of the Mead Johnson Group
until the visa or permit is amended or a new visa or permit is granted to
authorize employment by a member of the BMS Group; and (ii) in the event that
any Affiliate of BMS is not licensed to do business in its primary place of
business, the Foreign BMS Employees at such place of business shall remain
employed by a member of the Mead Johnson Group until such license is granted. At
the time such amended or new visa or license to do business is issued, such
Foreign BMS Employees shall become employees of a member of the BMS Group with
substantially similar rights as all other Foreign BMS Employees. During the
period from the Separation Date until the amended or new visa or license to do
business is issued, such employee shall continue to participate in Mead Johnson
Plans and BMS shall, as and when invoiced by Mead Johnson, promptly reimburse
Mead Johnson for its direct and indirect costs and expenses relating to
compensation, employment and benefits.

 

22



--------------------------------------------------------------------------------

ARTICLE V

DEFINED BENEFIT PLANS

5.1 U.S. and Puerto Rico Retirement Income Plans.

(a) Transfers of Benefit Obligations and Assets from the BMS RIP. Effective as
of the Separation Date, Mead Johnson shall establish, or cause to be
established, the Mead Johnson RIP and a separate master trust which is intended
to be qualified under U.S. Code Section 401(a) and exempt from taxation under
U.S. Code Section 501(a)(1) (the “Mead Johnson Master RIP Trust”), to hold the
assets of the Mead Johnson RIP and to accept as an investor, the Mead Johnson PR
RIP Trust (as defined below). In accordance with the Plan Transfer Agreement,
following the Separation Date, certain benefit obligations allocable to U.S.
Mead Johnson Transferred Employees participating in the BMS RIP shall be
assigned to and assumed by the Mead Johnson RIP, the assets of the BMS RIP shall
be allocated between the BMS RIP and the Mead Johnson RIP, and the Trustee of
the BMS Master RIP Trust shall transfer to the Trustee of the Mead Johnson
Master RIP Trust the assets allocated to the Mead Johnson RIP. Notwithstanding
any provision to the contrary, the parties shall make their best efforts to
conclude such assignments and assumptions of benefit obligations and transfers
of assets prior to January 1, 2010.

(b) Transfers of Benefit Obligations and Assets from the BMSPR RIP. Effective as
of the Separation Date, Mead Johnson shall establish, or cause to be
established, the Mead Johnson PR RIP and a separate trust which is intended to
be qualified and exempt from taxation under PR Code Section 1165(a), and
pursuant to ERISA Section 1022(i)(1), under U.S. Code Section 501(a) (the “Mead
Johnson PR RIP Trust”), to hold the assets of the Mead Johnson PR RIP. In
accordance with the Plan Transfer Agreement, following the Separation Date,
certain benefit obligations allocable to U.S. Mead Johnson Transferred Employees
participating in the BMSPR RIP shall be assigned to and assumed by the Mead
Johnson PR RIP, the assets of the BMSPR RIP shall be allocated between the BMSPR
RIP and the Mead Johnson PR RIP, and the Trustee of the BMS Master RIP Trust
shall transfer to the Trustee of the Mead Johnson PR RIP Trust the assets
allocated to the Mead Johnson PR RIP. Notwithstanding any provision to the
contrary, the parties shall make their best efforts to conclude such assignments
and assumptions of benefit obligations and transfers of assets prior to
January 1, 2010.

(c) No Separation from Service. Neither the Separation nor the IPO shall
constitute a separation from service or a termination of employment under the
BMS RIP, the BMSPR RIP, the Mead Johnson RIP or the Mead Johnson PR RIP, each of
which shall provide that no distribution of retirement benefits shall be made to
any U.S. Mead Johnson Transferred Employee on account of the Separation and IPO.

5.2 Mexico Pension Plan. Effective as of the Separation Date, Mead Johnson shall
establish the Mead Johnson Mexico pension plan. The Liabilities under the
Pension Plan for the Personnel of Bristol-Myers Squibb de Mexico, S de R.L. de
C.V. as of the Separation Date attributable to Foreign Mead Johnson Transferred
Employees participating in such Plan shall be transferred to and assumed by the
Mead Johnson Mexico pension plan by operation of law. The amount of Liabilities
subject to such transfer and assumption shall be calculated as provided in
Section 5.2 of the Schedules, subject to applicable law, by the trustees of the
Plan in

 

23



--------------------------------------------------------------------------------

consultation with the Plan’s actuarial firm. The terms and conditions of the
transfer and assumption shall be approved by BMS and Mead Johnson or their
respective designees. BMS and Mead Johnson agree to use commercially reasonable
efforts to accomplish this transfer and assumption as soon as practicable
following the Separation Date and to cooperate with each other to make such
filings and disclosure and obtain such approvals as may be necessary or
advisable. BMS shall have no obligation to make any payment or asset transfer to
Mead Johnson in connection with Mead Johnson’s assumption of Liabilities
hereunder.

5.3 Hong Kong Retirement Plan and Provident Fund. Effective as of the Separation
Date, Mead Johnson shall establish the Mead Johnson Hong Kong mandatory
provident fund scheme. The assets and Liabilities under the BMS Hong Kong
Retirement Plan as of the Separation Date attributable to Foreign Mead Johnson
Transferred Employees shall be transferred to and assumed by the Mead Johnson
Hong Kong mandatory provident fund scheme. The amount of the accrued benefits
subject to distribution shall be calculated as provided in Section 5.3 of the
Schedules, subject to applicable law, by the trustees of the Plan in
consultation with the Plan’s actuarial firm. In addition, the assets under the
current BMS Hong Kong Mandatory Provident Fund Scheme as of the Separation Date
in the accounts of Foreign Mead Johnson Transferred Employees participating in
such scheme shall be transferred to the Mead Johnson Hong Kong mandatory
provident fund scheme as provided in Section 5.3 of the Schedules, subject to
applicable law and the consent of such Foreign Mead Johnson Transferred
Employees. In addition, the assets and Liabilities under the BMS Hong Kong
Retirement Plan as of the Separation Date attributable to Foreign BMS Employees
and the assets under the BMS Hong Kong Mandatory Provident Fund Scheme as of the
Separation Date attributable to Foreign BMS Employees shall be transferred to
and assumed by an Affiliate of BMS, which shall be established in Hong Kong as
of the Separation Date. BMS and Mead Johnson agree to use commercially
reasonable efforts to accomplish these distributions and transfers as soon as
practicable following the Separation Date and to cooperate with each other to
make such filings and disclosure and obtain such approvals as may be necessary
or advisable.

5.4 Taiwan Pension Plan. Effective as of the Separation Date, Mead Johnson shall
establish the Mead Johnson Taiwan pension plan. The Liabilities under the BMS
Taiwan Pension Plan as of the Separation Date attributable to Foreign Mead
Johnson Transferred Employees participating in such Plan shall be transferred to
and assumed by the Mead Johnson Taiwan pension plan. The assets under the BMS
Taiwan Pension Plan as of the Separation Date attributable to Foreign Mead
Johnson Transferred Employees participating in such Plan shall be transferred to
the Mead Johnson Taiwan pension plan if and when such transfer is approved by
the applicable Taiwan governmental authorities (the “Taiwan Pension
Authorities”). Pending the decision of the Taiwan Pension Authorities, such
assets shall remain in the custody of the BMS Taiwan Pension Plan. The amount of
assets and Liabilities subject to the transfer and assumption shall be
calculated as provided in Section 5.4 of the Schedules, subject to applicable
law, by the trustees of the Plan in consultation with the Plan’s actuarial firm
(the “Taiwan Pension Liability”). The terms and conditions of the transfer and
assumption of assets shall be approved by BMS and Mead Johnson or their
respective designees. BMS and Mead Johnson agree to use commercially reasonable
efforts to accomplish this transfer and assumption as soon as practicable
following the Separation Date and to cooperate with each other to make such
filings and disclosure and obtain such approvals as may be necessary or
advisable. In the event the Taiwan Pension Authorities do not approve the
transfer of the assets contemplated by this Section 5.4, then BMS shall have no
obligation to make any payment or asset transfer to Mead Johnson in connection
with its assumption of Liabilities under the BMS Taiwan Pension Plan.

 

24



--------------------------------------------------------------------------------

5.5 Netherlands Retirement Plans. Mead Johnson shall establish the Mead Johnson
Netherlands retirement plan for the benefit of Foreign Mead Johnson Transferred
Employees employed by Mead Johnson B.V. (MJ Nijmegan) and Foreign Mead Johnson
Transferred Employees employed by Bristol-Myers Squibb B.V. (MJ Woerden)
immediately prior to the Separation Date. The assets and Liabilities under the
BMS Netherlands Pension Schemes 1A and 1B as of the Separation Date attributable
to Foreign Mead Johnson Transferred Employees employed by Bristol-Myers Squibb
B.V. (MJ Woerden) immediately prior to the Separation Date shall be transferred
to and assumed by the Mead Johnson Netherlands retirement plan. The assets and
Liabilities under the BMS Netherlands Pension Schemes 1A and 1B as of the
Separation Date attributable to Foreign Mead Johnson Transferred Employees
employed by Mead Johnson B.V. (MJ Nijmegan) immediately prior to the Separation
Date shall be also transferred to and assumed by the Mead Johnson Netherlands
retirement plan. The amount of assets and Liabilities subject to the transfers
and assumptions shall be calculated as provided in Section 5.5 of the Schedules,
subject to applicable law, by the trustees of the Plan in consultation with the
Plan’s actuarial firm. The terms and conditions of the transfers and assumptions
shall be approved by BMS and Mead Johnson or their respective designees. BMS and
Mead Johnson agree to use commercially reasonable efforts to accomplish these
transfers and assumption as soon as practicable following the Separation Date
and to cooperate with each other to make such filings and disclosure and obtain
such approvals as may be necessary or advisable. Except for the retirement
benefits with respect to Foreign Mead Johnson Transferred Employees employed by
Mead Johnson B.V. (MJ Nijmegan) and Foreign Mead Johnson Transferred Employees
employed by Bristol-Myers Squibb B.V. (MJ Woerden), BMS shall be solely
responsible for all retirement benefits for any other individual under the BMS
Netherlands Pension Schemes 1A and 1B. The actions described in this Section 5.5
are subject to approval by the applicable works council, as necessary, and shall
be executed in accordance with applicable law.

5.6 Philippines Retirement Plan. Effective as of the Separation Date, Mead
Johnson shall continue in effect the Mead Johnson Philippines, Inc.
Multi-Employer Retirement Plan. The assets and Liabilities under the Mead
Johnson Philippines, Inc. Multi-Employer Retirement Plan as of the Separation
Date attributable to Foreign Mead Johnson Employees, Former Mead Johnson
Employees and Former BMS Employees participating in such Plan shall remain in
the Mead Johnson Philippines, Inc. Multi-Employer Retirement Plan, and the trust
of such Plan shall pay out all benefits thereunder in accordance with the terms
of the Mead Johnson Philippines, Inc. Multi-Employer Retirement Plan document
and trust instrument.

5.7 Canada Retirement Plan. Effective as of the Separation Date, Mead Johnson
shall assume the Mead Johnson Canadian pension plan, which shall be established
prior to the Separation Date with an effective date of January 1, 2008. The
assets and Liabilities under the Pension Plan for Employees of Bristol-Myers
Squibb Canada as of January 1, 2008 attributable to Foreign Mead Johnson
Transferred Employees participating in such Plan shall be transferred to and
assumed by the Mead Johnson Canadian pension plan, subject to the approval of
the applicable Canadian governmental authorities (the “Canadian Pension
Authorities”). The amount of assets and Liabilities subject to the transfer and
assumption shall be calculated as provided in Section 5.7 of the Schedules,

 

25



--------------------------------------------------------------------------------

subject to applicable law, by the Plan’s actuarial firm. The terms and
conditions of the transfer and assumption shall be approved by BMS and Mead
Johnson or their respective designees. BMS and Mead Johnson agree to use
commercially reasonable efforts to accomplish this transfer and assumption as
soon as practicable following the Separation Date and to cooperate with each
other to make such filings and disclosure and obtain such approvals as may be
necessary or advisable.

5.8 France Retirement Indemnities Plan. Effective as of the Separation Date,
Mead Johnson shall establish the Mead Johnson France retirement indemnities
plan, as required by local law. The assets and Liabilities under the
Bristol-Myers Squibb France End of Career Indemnity Plan as of the Separation
Date attributable to Foreign Mead Johnson Transferred Employees participating in
such Plan shall be transferred to and assumed by the Mead Johnson France
retirement indemnities plan. The amount of assets and Liabilities subject to the
transfer and assumption shall be calculated as provided in Section 5.8 of the
Schedules, subject to applicable law, by the trustees of the Plan in
consultation with the Plan’s actuarial firm. The terms and conditions of the
transfer and assumption shall be approved by BMS and Mead Johnson or their
respective designees. BMS and Mead Johnson agree to use commercially reasonable
efforts to accomplish this transfer and assumption as soon as practicable
following the Separation Date and to cooperate with each other to make such
filings and disclosure and obtain such approvals as may be necessary or
advisable. The actions described in this Section 5.8 are subject to approval by
the applicable works council, as necessary, and shall be executed in accordance
with applicable law.

5.9 Key International Pension Plan. Effective as of the Separation Date, Mead
Johnson shall establish the Mead Johnson Key International Pension Plan, an
unfunded defined benefit plan. The Liabilities under the BMS Key International
Pension Plan as of the Separation Date attributable to Foreign Mead Johnson
Transferred Employees participating in such Plan shall be transferred to and
assumed by the Mead Johnson Key International Pension Plan. BMS shall assume all
Liabilities under the BMS Key International Pension Plan for all Former Mead
Johnson Employees (other than Mead Johnson Transferred Employees) and all Mead
Johnson Employees who do not become Mead Johnson Transferred Employees. The
amount of Liabilities subject to the transfer and assumption shall be calculated
as provided in Section 5.9 of the Schedules, subject to applicable law, by the
trustees of the Plan in consultation with the Plan’s actuarial firm. The terms
and conditions of the transfer and assumption shall be approved by BMS and Mead
Johnson or their respective designees. BMS and Mead Johnson agree to use
commercially reasonable efforts to accomplish this transfer and assumption as
soon as practicable following the Separation Date and to cooperate with each
other to make such filings and disclosure and obtain such approvals as may be
necessary or advisable. BMS shall not be obligated to make any payment or asset
transfer to Mead Johnson in connection with Mead Johnson’s assumption of
Liabilities hereunder.

5.10 Other Foreign Pension Plans. To the extent permitted under applicable law,
BMS and Mead Johnson agree to use commercially reasonable efforts to transfer
the assets and/or Liabilities under the retirement plans listed on Section 5.10
of the Schedules as of the Separation Date attributable to Foreign Mead Johnson
Transferred Employees participating in such plan, and to cause such assets
and/or Liabilities to be assumed by, such other plans as are indicated on
Section 5.10 of the Schedules. The terms and conditions of the transfer and
assumption shall be approved by BMS and Mead Johnson or their respective
designees. BMS and

 

26



--------------------------------------------------------------------------------

Mead Johnson agree to use commercially reasonable efforts to accomplish this
transfer and assumption as soon as practicable following the Separation Date and
to cooperate with each other to make such filings and disclosure and obtain such
approvals as may be necessary or advisable.

ARTICLE VI

DEFINED CONTRIBUTION PLANS

6.1 U.S. and Puerto Rico Savings and Investment Programs.

(a) Transfers of Benefit Obligations and Assets from the BMS SIP. Effective as
of the Separation Date, Mead Johnson shall establish, or cause to be
established, the Mead Johnson SIP and a separate master trust which is intended
to be qualified under U.S. Code Section 401(a) and exempt from taxation under
U.S. Code Section 501(a)(1) (the “Mead Johnson Master SIP Trust”), to hold the
assets of the Mead Johnson SIP. In accordance with the terms of the Plan
Transfer Agreement, following the Separation Date, certain benefit obligations
of the BMS SIP shall be assigned to and assumed by the Mead Johnson SIP, and the
Trustee of the BMS Master SIP Trust shall transfer certain assets allocable to
U.S. Mead Johnson Transferred Employees participating in the BMS SIP to the
Trustee of the Mead Johnson Master SIP Trust. Notwithstanding any provision to
the contrary, the parties hereto shall make their best efforts to conclude such
assignments and assumptions of benefit obligations and transfers of assets prior
to January 1, 2010.

(b) Transfers of Benefit Obligations and Assets from the BMSPR SIP. Effective as
of the Separation Date, Mead Johnson shall establish, or cause to be
established, the Mead Johnson PR SIP and a separate trust which is intended to
be qualified and exempt from taxation under PR Code Section 1165(a), and
pursuant to ERISA Section 1022(i)(1), under U.S. Code Section 501(a) (the “Mead
Johnson PR SIP Trust”), to hold the assets of the Mead Johnson PR SIP. In
accordance with the terms of the Plan Transfer Agreement, following the
Separation Date, certain benefit obligations of the BMSPR SIP shall be assigned
to and assumed by the Mead Johnson PR SIP, and the Trustee of the BMS Master SIP
Trust shall transfer certain assets allocable to U.S. Mead Johnson Transferred
Employees participating in the BMSPR SIP to the Trustee of the Mead Johnson PR
SIP Trust. Notwithstanding any provision to the contrary, the parties hereto
shall make their best efforts to conclude such assignments and assumptions of
benefit obligations and transfers of assets prior to January 1, 2010.

(c) No Separation from Service. Neither the Separation nor the IPO shall
constitute a separation from service or a termination of employment under the
BMS SIP, the BMSPR SIP, the Mead Johnson SIP or the Mead Johnson PR SIP, each of
which shall provide that no distribution of retirement benefits shall be made to
any U.S. Mead Johnson Transferred Employee on account of the Separation and IPO.

6.2 Thailand Savings Plan/Provident Fund. Effective as of the Separation Date,
BMS shall establish the BMS Thailand savings plan/provident fund with the same
fund manager as is used by the current Bristol-Myers Squibb Thai Ltd. Group of
Companies Registered Provident Fund. The assets under the Bristol-Myers Squibb
Thai Ltd. Group of Companies Registered Provident Fund as

 

27



--------------------------------------------------------------------------------

of the Separation Date in the accounts of Foreign BMS Transferred Employees
participating in such Plan shall be transferred to the BMS Thailand savings
plan/provident fund as provided in Section 6.2 of the Schedules, subject to
applicable law. The amount of the transfer and the terms and conditions of the
transfer shall be approved by BMS and Mead Johnson or their respective
designees. BMS and Mead Johnson agree to use commercially reasonable efforts to
accomplish this transfer as soon as practicable following the Separation Date
and to cooperate with each other to make such filings and disclosure and obtain
such approvals as may be necessary or advisable.

6.3 Portugal Defined Contribution Plan. Effective as of the Separation Date,
Mead Johnson shall establish the Mead Johnson Portugal defined contribution
plan. The assets under the Bristol-Myers Squibb Portugal Secure Retirement Plan
as of the Separation Date attributable to Foreign Mead Johnson Transferred
Employees participating in such Plan shall be transferred to the Mead Johnson
Portugal defined contribution plan as provided in Section 6.3 of the Schedules,
subject to applicable law, provided such transfer does not result in any
material adverse tax consequences to the trust holding the assets of the
Bristol-Myers Squib Portugal Secure Retirement Plan. The amount of the transfer
and the terms and conditions of the transfer shall be approved by BMS and Mead
Johnson or their respective designees. BMS and Mead Johnson agree to use
commercially reasonable efforts to accomplish this transfer as soon as
practicable following the Separation Date and to cooperate with each other to
make such filings and disclosure and obtain such approvals as may be necessary
or advisable. The actions described in this Section 6.3 are subject to approval
by the applicable works council, as necessary, and shall be executed in
accordance with applicable law.

6.4 France Defined Contribution Profit-Sharing Plan. Effective as of the
Separation Date, Mead Johnson shall establish the Mead Johnson France defined
contribution profit-sharing plan, an unfunded plan to hold the profit-sharing
contributions to Foreign Mead Johnson Employees. The Liabilities under the
Bristol-Myers Squibb France Group Savings Plan as of the Separation Date
attributable to Foreign Mead Johnson Transferred Employees participating in such
Plan shall be transferred to the Mead Johnson France defined contribution
profit-sharing plan as provided in Section 6.4 of the Schedules, subject to
applicable law. The amount of the transfer and the terms and conditions of the
transfer shall be approved by BMS and Mead Johnson or their respective
designees. BMS and Mead Johnson agree to use commercially reasonable efforts to
accomplish this transfer as soon as practicable following the Separation Date
and to cooperate with each other to make such filings and disclosure and obtain
such approvals as may be necessary or advisable. The actions described in this
Section 6.4 are subject to approval by the applicable works council, as
necessary, and shall be executed in accordance with applicable law.

6.5 Brazil Defined Contribution Plan. Effective as of the Separation Date, Mead
Johnson shall establish the Mead Johnson Brazil defined contribution plan. As
soon as practicable after the Separation Date, all Foreign Mead Johnson
Transferred Employees participating in the BMS PREV (Brazil) Retirement Plan
shall be given the opportunity to elect to transfer the balance of their
accounts under the Plan to the Mead Johnson Brazil defined contribution plan, as
provided in Section 6.5 of the Schedules, subject to applicable law. The amount
of the transfer and the terms and conditions of the transfer shall be approved
by BMS and Mead Johnson or their respective designees. BMS and Mead Johnson
agree to use commercially reasonable efforts to accomplish this transfer as soon
as practicable following the Separation Date and to cooperate with each other to
make such filings and disclosure and obtain such approvals as may be necessary
or advisable.

 

28



--------------------------------------------------------------------------------

6.6 Spain Defined Contribution Plan. Effective as of the Separation Date, Mead
Johnson shall establish the Mead Johnson Spain defined contribution plan. The
assets under the BMS Spain Long-Term Savings Plan as of the Separation Date
attributable to Foreign Mead Johnson Transferred Employees participating in such
Plan shall be transferred to the Mead Johnson Spain defined contribution plan as
provided in Section 6.6 of the Schedules, subject to applicable law and consent
of the Foreign Mead Johnson Transferred Employees, to the extent applicable. The
amount of the transfer and the terms and conditions of the transfer shall be
approved by BMS and Mead Johnson or their respective designees. BMS and Mead
Johnson agree to use commercially reasonable efforts to accomplish this transfer
as soon as practicable following the Separation Date and to cooperate with each
other to make such filings and disclosure and obtain such approvals as may be
necessary or advisable. The actions described in this Section 6.6 are subject to
approval by the applicable works council, as necessary, and shall be executed in
accordance with applicable law.

6.7 Other Foreign Savings Plans. BMS and Mead Johnson agree to transfer the
assets of the savings plans listed on Section 6.7 of the Schedules as of the
Separation Date attributable to Foreign Mead Johnson Transferred Employees
participating in such plans to such other plans and arrangements as are listed
on Section 6.7 of the Schedules, subject to applicable law, approval of the
applicable works council, to the extent required, and consent of the Foreign
Mead Johnson Transferred Employees, to the extent applicable. The amount of the
transfer and the terms and conditions of the transfer shall be approved by BMS
and Mead Johnson or their respective designees. BMS and Mead Johnson agree to
use commercially reasonable efforts to accomplish this transfer as soon as
practicable following the Separation Date and to cooperate with each other to
make such filings and disclosure and obtain such approvals as may be necessary
or advisable.

ARTICLE VII

NON-QUALIFIED AND OTHER PLANS

7.1 Benefit Equalization Plans.

(a) Establishment of Mead Johnson Benefit Equalization Plans. Effective as of
the Separation Date, Mead Johnson shall establish the Mead Johnson BEP-RIP and
the Mead Johnson BEP-SIP. All deferral and distribution elections that were in
effect with respect to Mead Johnson Employees under the BMS BEP-RIP and BMS
BEP-SIP on the Separation Date shall be carried over and remain in effect under
the Mead Johnson BEP-RIP and BEP-SIP after the Separation Date for the remainder
of the period or periods for which such elections are by their terms applicable.

 

29



--------------------------------------------------------------------------------

(b) Assumption of Liabilities by Mead Johnson Benefit Equalization Plans.

(i) Effective as of the Separation Date, the BMS BEP-RIP shall assign to, and
the Mead Johnson BEP-RIP shall assume and be solely responsible for, all
Liabilities for or relating to the benefits of the U.S. Mead Johnson Transferred
Employees that were accrued under the BMS BEP-RIP as of the Separation Date
pursuant to the Plan Transfer Agreement.

(ii) Effective as of the Separation Date, the BMS BEP-SIP shall assign to, and
the Mead Johnson BEP-SIP shall assume and be solely responsible for, all
Liabilities for or relating to the benefits of the U.S. Mead Johnson Transferred
Employees that were accrued under the BMS BEP-SIP as of the Separation Date
pursuant to the Plan Transfer Agreement.

(c) Canadian Plan. Effective as of the Separation Date, Mead Johnson shall
establish the Mead Johnson Canada Supplemental Retirement Plan as set forth in
Subsection 7.1(c) of the Schedules. The Liabilities under the Supplemental
Retirement Plan for Employees of Bristol-Myers Squibb Canada as of the
Separation Date attributable to Foreign Mead Johnson Transferred Employees
participating in such Plan shall be transferred to and assumed by the Mead
Johnson Canada Supplemental Retirement Plan. The Liabilities subject to the
transfer and assumption shall be calculated as provided in Subsection 7.1(c) of
the Schedules, subject to applicable law. The amount of the transfer and the
terms and conditions of the transfer and assumption shall be approved by BMS and
Mead Johnson or their respective designees. BMS and Mead Johnson agree to use
commercially reasonable efforts to accomplish this transfer and assumption as
soon as practicable following the Separation Date and to cooperate with each
other to make such filings and disclosure and obtain such approvals as may be
necessary or advisable.

7.2 Deferred Compensation Plan. BMS shall determine the amount of Liabilities
under the BMS Deferred Compensation Plan as of the Separation Date attributable
to Mead Johnson Transferred Employees, and shall administer the deferral of
bonuses and performance incentive payments attributable to performance prior to
January 1, 2009. Except as provided in the preceding sentence, effective as of
the Separation Date, Mead Johnson shall assume all responsibilities and
obligations attributable to such Liabilities and timely reimburse BMS for all
direct costs and expenses incurred by BMS relating to the participation of Mead
Johnson Transferred Employees in the BMS Deferred Compensation Plan.

7.3 Termination Indemnity Plans. Effective as of the Separation Date, Mead
Johnson shall establish unfunded Mead Johnson Termination Indemnity Plans for
Foreign Mead Johnson Transferred Employees who are on the payrolls of any of the
countries listed on Section 7.3 of the Schedules. The Liabilities under the BMS
Termination Indemnity Plans as of the Separation Date attributable to such
Foreign Mead Johnson Transferred Employees participating shall be transferred to
and assumed by the applicable Mead Johnson Termination Indemnity Plan. BMS shall
assume all Liabilities under the BMS Termination Indemnity Plans for all Former
Mead Johnson Employees (other than Foreign Mead Johnson Transferred Employees)
and all Foreign Mead Johnson Employees who do not become Foreign Mead Johnson
Transferred Employees. The amount of Liabilities subject to the transfer and
assumption shall be calculated as provided in Section 7.3 of the Schedules,
subject to applicable law, by the trustees of the Plan in consultation with the

 

30



--------------------------------------------------------------------------------

Plan’s actuarial firm. The terms and conditions of the transfer and assumption
shall be approved by BMS and Mead Johnson or their respective designees. BMS and
Mead Johnson agree to use commercially reasonable efforts to accomplish this
transfer and assumption as soon as practicable following the Separation Date and
to cooperate with each other to make such filings and disclosure and obtain such
approvals as may be necessary or advisable.

ARTICLE VIII

HEALTH AND WELFARE PLANS

8.1 Life Insurance Liabilities.

(a) Assumption of Liabilities. Except as specified otherwise in this Agreement
and subject to applicable law, the BMS Life Insurance Plans shall retain all
Liabilities with respect to claims incurred (A) prior to the Separation Date by
Mead Johnson Employees and their dependents (other than Mead Johnson Employees
of a Transferred Entity) and (B) on or after the Separation Date and prior to
the Return Date by Mead Johnson Inactive Employees and their dependents, as are
covered under the terms of such Plans. Except as specified otherwise in this
Agreement and subject to applicable law, the Mead Johnson Life Insurance Plans
shall assume all Liabilities with respect to claims incurred (A) prior to, on
and after the Separation Date by Mead Johnson Employees of the Transferred
Entities and their dependents, (B) on or after the Return Date by Mead Johnson
Inactive Employees and their dependents, and (C) on or after the Separation Date
by all other Mead Johnson Transferred Employees and their dependents. For these
purposes, a claim shall be deemed to have occurred on the date of the death of
the insured person.

(b) Retiree Programs. Notwithstanding any other provision of this Agreement to
the contrary, Mead Johnson agrees to provide or cause to be provided (i) to each
U.S. Mead Johnson Transferred Employee (and his or her eligible dependents) who
is eligible to retire on or immediately prior to the Separation Date with
retiree life insurance benefits and coverage under the BMS Life Insurance Plans
or such other BMS Retiree Program providing life insurance benefits that is
applicable to such U.S. Mead Johnson Transferred Employee immediately prior to
the Separation Date, and (ii) to each U.S. Mead Johnson Transferred Employee
(and his or her eligible dependents) who retires on or after the Separation Date
and satisfies the eligibility requirements for retiree life insurance coverage
set forth in the applicable Mead Johnson Retiree Program retiree life insurance
benefits and coverage under the Mead Johnson Life Insurance Plans or such other
Mead Johnson Retiree Program providing life insurance benefits that is
applicable to such U.S. Mead Johnson Transferred Employee after the Separation
Date.

8.2 Health and Welfare Plan Liabilities.

(a) Assumption of Liabilities. Except as specified otherwise in this Agreement
and subject to applicable law, employment contract, collective bargaining
agreement, trade union agreement or works council agreement, the BMS Health and
Welfare Plans (including the BMS Flexible Spending Accounts) shall retain all
Liabilities with respect to claims incurred (i) prior to the Separation

 

31



--------------------------------------------------------------------------------

Date by Mead Johnson Employees and their dependents (other than Mead Johnson
Employees of a Transferred Entity) and (ii) on or after the Separation Date and
prior to the Return Date by Mead Johnson Inactive Employees and their
dependents, as are covered under the terms of such Plans. Except as specified
otherwise in this Agreement and subject to applicable law, the Mead Johnson
Health and Welfare Plans (including the Mead Johnson Flexible Spending Accounts)
shall assume all Liabilities with respect to claims incurred (i) prior to, on
and after the Separation Date by Mead Johnson Employees of the Transferred
Entities and their dependents, (ii) on or after the Return Date by Mead Johnson
Inactive Employees and their dependents, and (iii) on or after the Separation
Date by all other Mead Johnson Transferred Employees and their dependents. For
these purposes, a claim shall be deemed to have occurred at the time
professional services, equipment or prescription drugs covered by the applicable
plan are obtained by the insured person or, in the event of a Flexible Spending
Account, when the charge or expense giving rise to the claim is incurred.

(b) Retiree Programs. Notwithstanding any other provision of this Agreement to
the contrary, Mead Johnson agrees to provide or cause to be provided to (i) each
U.S. Mead Johnson Employee (and his eligible dependents) who is eligible to
retire on or immediately prior to the Separation Date with retiree health
insurance benefits and coverage under the BMS Health and Welfare Plans or such
other BMS Retiree Program providing health insurance benefits that is applicable
to such U.S. Mead Johnson Employee immediately prior to the Separation,
(ii) each Foreign Mead Johnson Transferred Employee (and his or her eligible
dependents) employed primarily within Belgium, Canada or France who is eligible
to retire on or immediately prior to the Separation Date with retiree health
insurance benefits and coverage under the BMS Health and Welfare Plans or such
other BMS Retiree Program providing health insurance benefits that is applicable
to such Foreign Mead Johnson Employee immediately prior to the Separation, and
(iii) each Mead Johnson Transferred Employee employed primarily in the United
States, Belgium, Canada or France (and his or her eligible dependents) who
retires on or after the Separation Date and satisfies the eligibility
requirements for retiree health insurance coverage set forth in the applicable
Mead Johnson Retiree Program retiree health insurance benefits and coverage
under the Mead Johnson Health and Welfare Plans or such other Mead Johnson
Retiree Program providing health insurance benefits that is applicable to such
Mead Johnson Transferred Employee after the Separation Date.

8.3 Claims for Health and Welfare Plans.

(a) Administration of BMS Claims. BMS shall administer claims incurred under the
BMS Health and Welfare Plans by Mead Johnson Employees before the Separation
Date. Any determination made or settlements entered into by BMS with respect to
such claims shall be final and binding. BMS shall transfer to Mead Johnson,
effective as of the Separation Date, responsibility for administering all claims
incurred by Mead Johnson Transferred Employees before the Separation Date
(including any claims that were administered by BMS as of, on, or after the
Separation Date). Mead Johnson shall have sole and absolute discretionary
authority to make any necessary determinations with respect to such claims,
including entering into settlements with respect to such claims.

(b) Outsourcing of Claims. BMS shall have the right to engage a third party
administrator, vendor, or insurance company to administer (“HC Outsource”)
claims incurred under the BMS Health and Welfare Plans, including claims
incurred by Mead

 

32



--------------------------------------------------------------------------------

Johnson Employees and Mead Johnson Transferred Employees before the Separation
Date. BMS may determine the manner and extent of such HC Outsourcing, including
the selection of one or more third party administrators, vendors, or insurance
companies and the ability to transfer the liability for such claims to one or
more independent insurance companies. Mead Johnson shall use its commercially
reasonable best efforts to procure HC Outsourcing arrangements with its third
party administrators, vendors or insurance companies as necessary to permit Mead
Johnson, as of the Separation Date or such other date as Mead Johnson and BMS
may mutually agree upon, to HC Outsource claims under the Mead Johnson Health
and Welfare Plans.

8.4 Post-Separation Transitional Arrangements.

(a) Coverage and Contribution Elections. As of the Separation Date or such other
date as BMS and Mead Johnson may mutually agree, Mead Johnson shall cause the
Mead Johnson Health and Welfare Plans (including the Mead Johnson Flexible
Spending Accounts) to recognize and maintain all coverage and contribution
elections made by Mead Johnson Employees and Mead Johnson Transferred Employees
under the BMS Health and Welfare Plans (including the BMS Flexible Spending
Accounts) and apply such elections under the Mead Johnson Health and Welfare
Plans for the remainder of the period or periods for which such elections are by
their terms applicable. The transfer or other movement of employment between BMS
to Mead Johnson at any time upon or before the Separation Date shall neither
constitute nor be treated as a “status change” or termination of employment
under the BMS Health and Welfare Plans or the Mead Johnson Health and Welfare
Plans, and all waiting periods and pre-existing condition exclusions and
actively-at-work requirements shall be waived with respect to the Mead Johnson
Transferred Employees who were not subject to any such waiting periods,
exclusions or requirements under a BMS Health and Welfare Plan in which such
Employee participate immediately prior to the Separation Date.

(b) Coverage Limits. On and after the Separation Date, Mead Johnson shall use
commercially reasonable efforts to cause the Mead Johnson Health Plans to
recognize and give credit for (A) all amounts applied to deductibles,
out-of-pocket maximums, co-payments and other applicable benefit coverage limits
with respect to which such expenses have been incurred by Mead Johnson
Transferred Employees under the BMS Health Plans for the remainder of the
calendar year in which the Separation Date occurs, and (B) all benefits paid to
Mead Johnson Transferred Employees under the BMS Health Plans for purposes of
determining when such persons have reached their lifetime maximum benefits under
the Mead Johnson Health Plans.

8.5 Vendor Arrangements. Mead Johnson shall use its commercially reasonable best
efforts to procure, effective as of the Separation Date or such other date as
BMS and Mead Johnson mutually agree upon: (a) third party ASO Contracts,
(b) Group Insurance Policies and (c) HMO agreements, as necessary to permit the
timely establishment and maintenance of the Mead Johnson Health and Welfare
Plans. In each case, Mead Johnson shall, as of the Separation Date or such other
date as BMS and Mead Johnson mutually agree upon, establish, adopt and/or
implement such contracts, agreements or arrangements.

 

33



--------------------------------------------------------------------------------

8.6 Flexible Spending Account Spin-Off. As soon as practicable after the
Separation Date, the members of the BMS Group shall cause to be transferred from
the BMS Health and Welfare Plans to the Mead Johnson Health and Welfare Plans a
cash amount equal to the excess, if any, of (i) the aggregate accumulated
contributions to the BMS Flexible Spending Accounts by U.S. Mead Johnson
Transferred Employees prior to the Separation Date during the calendar year
during which the Separation occurs over (ii) the aggregate reimbursement payouts
made to such U.S. Mead Johnson Transferred Employees prior to the Separation
Date during such calendar year. The members of the Mead Johnson Group shall
cause the Mead Johnson Flexible Spending Accounts to accept a spin-off of the
flexible spending reimbursement accounts of each U.S. Mead Johnson Transferred
Employee who had a BMS Flexible Spending Account immediately prior to the
Separation Date.

8.7 COBRA. BMS shall be responsible for compliance with the health care
continuation coverage requirements of COBRA and the BMS Health and Welfare Plans
with respect to Mead Johnson Employees and qualified beneficiaries (as such term
is defined under COBRA) who become eligible and elect to receive continuation
health care coverage prior to the Separation Date. Mead Johnson shall be
responsible for providing BMS with all necessary employee change notices and
related information for covered dependents, spouses, qualified beneficiaries,
and alternate recipients pursuant to QMCSO, in accordance with applicable BMS
COBRA policies and procedures. Effective as of the Separation Date, Mead Johnson
shall be solely responsible for compliance with the health care continuation
coverage requirements of COBRA and the Mead Johnson Health and Welfare Plans for
Mead Johnson Transferred Employees and their qualified beneficiaries.

8.8 Disability Plans & Travel Accident Insurance.

(a) Disability Plans. Except as specified otherwise in this Agreement and
subject to applicable law, employment contract, collective bargaining agreement,
trade union agreement or works council agreement, (i) the BMS Short-Term
Disability Plans and Long-Term Disability Plans shall retain all Liabilities
with respect to claims incurred prior to the Separation Date for all employees
of any member of the Mead Johnson Group other than Mead Johnson Employees of a
Transferred Entity, (ii) the BMS Long-Term Disability Plans shall retain all
Liabilities with respect to long-term disability claims incurred on and after
the Separation Date for all employees of any member of the Mead Johnson Group
other than Mead Johnson Employees of a Transferred Entity, (iii) the BMS
Short-Term Disability Plans shall retain all Liabilities with respect to
short-term disability claims incurred on and after the Separation Date for
Inactive Mead Johnson Employees (except as set forth below), and (iv) the Mead
Johnson Short-Term Disability Plans shall retain all Liabilities with respect to
claims incurred on and after the Separation Date by Mead Johnson Transferred
Employees on the Puerto Rico payroll. For these purposes, a claim shall be
deemed to have occurred at the time of the injury, sickness or other event
giving rise to the claim by the insured person for disability benefits. During
the period from the Separation Date until the Return Date of any such Inactive
Mead Johnson Employee, BMS shall continue to provide such employees with
disability coverage under the applicable BMS Plan to the extent consistent with
the terms of such Plan, and Mead Johnson shall, as and when invoiced by BMS,
promptly reimburse BMS for the sum of (i) its direct and indirect costs of
providing such benefit and (ii) 50% of the base salary of any such Inactive Mead
Johnson Employee while such employee is receiving benefits under the BMS
Short-Term Disability Plans.

 

34



--------------------------------------------------------------------------------

In the event such Inactive Mead Johnson Employee becomes covered under a BMS
Long-Term Disability Plan, Mead Johnson shall promptly reimburse BMS upon timely
invoice by BMS of its direct costs to providing long-term disability benefits to
such employee. In the event such Inactive Mead Johnson Employee becomes covered
under a BMS Long-Term Disability Plan, thereafter is able to return to
employment with BMS after receiving benefits under the applicable BMS Long-Term
Disability Plan and BMS does not have a position of employment available for
which such employee is qualified, then all severance and separation expenses
relating to any such Inactive Mead Johnson Employee shall be promptly reimbursed
by Mead Johnson upon timely invoice by BMS.

(b) Travel Accident Insurance. Except as specified otherwise in this Agreement
and subject to applicable law, BMS business travel accident policies shall
retain all Liabilities with respect to claims incurred (A) prior to the
Separation Date by Mead Johnson Employees (other than Mead Johnson Employees of
a Transferred Entity) and (B) on or after the Separation Date and prior to the
Return Date by Mead Johnson Inactive Employees, as are covered under the terms
of such policies. Mead Johnson shall use its commercially reasonable best
efforts to procure business travel accident insurance effective as of the
Separation Date or such other date as BMS and Mead Johnson mutually agree upon.
Except as specified otherwise in this Agreement and subject to applicable law,
employment contract, collective bargaining agreement, trade union agreement or
works council agreement, the Mead Johnson business travel accident policies
shall assume all Liabilities with respect to claims incurred (i) prior to, on
and after the Separation Date by Mead Johnson Employees of the Transferred
Entities, (ii) on or after the Return Date by Mead Johnson Inactive Employees
and (iii) on or after the Separation Date by all other Mead Johnson Transferred
Employees. For these purposes, a claim shall be deemed to have occurred at the
time of the accident involving the insured person.

8.9 Leave of Absence Programs and FMLA.

(a) Allocation of Responsibilities After Separation Date. Effective as of the
Separation Date, (i) Mead Johnson shall honor all terms and conditions of leaves
of absence that have been granted by BMS to any Mead Johnson Employee under a
BMS Leave of Absence Program or FMLA or other applicable law regarding leaves of
absence before the Separation Date, including such leaves that are to commence
after the Separation Date; (ii) Mead Johnson shall be solely responsible for
administering leaves of absence and complying with FMLA and other applicable
laws regarding leaves of absence with respect to Mead Johnson Employees and Mead
Johnson Transferred Employees; and (iii) Mead Johnson shall recognize all
periods of service of Mead Johnson Employees and Mead Johnson Transferred
Employees with the members of the BMS Group, as applicable, to the extent such
service is recognized by the members of the BMS Group for the purpose of
eligibility for leave entitlement under the BMS Leave of Absence Programs and
FMLA and other applicable laws; provided, however, that no duplication of
benefits shall be required by the foregoing, except to the extent otherwise
required by applicable law.

(b) Disclosure. As soon as administratively practicable after the Separation
Date, BMS shall provide to Mead Johnson copies of all records pertaining to the
BMS Leave of Absence Programs and FMLA and leaves of absence pursuant to other
applicable laws with respect to all Mead Johnson Employees and Mead Johnson
Transferred Employees to the extent such records have not been previously
provided.

 

35



--------------------------------------------------------------------------------

8.10 Retiree Programs. As soon as administratively practicable after the
Separation Date, BMS shall provide Mead Johnson, though hard copy, electronic
format or such other mechanism as is appropriate under the circumstances, with a
list detailing all Mead Johnson Transferred Employees who are, to the best
knowledge of BMS, eligible to participate in the BMS Retiree Programs as of the
Separation Date, and the type of coverage and level of coverage for which they
are eligible, as applicable. Effective as of the Separation Date, Mead Johnson
shall be solely responsible for the Mead Johnson Retiree Programs for Mead
Johnson Transferred Employees.

8.11 BMS Workers’ Compensation Program.

(a) Assumption of Liabilities. Except as specified otherwise in this Agreement
and subject to applicable law, BMS shall retain all Liabilities with respect to
workers’ compensation claims incurred (i) prior to the Separation Date by Mead
Johnson Employees (other than Mead Johnson Employees of a Transferred Entity)
and (ii) on or after the Separation Date and prior to the Return Date by Mead
Johnson Inactive Employees and their dependents, as are covered under the terms
of such plans. Effective as of the Separation Date, Mead Johnson shall use its
commercially reasonable best efforts to procure workers’ compensation insurance
policies on behalf of the U.S. Mead Johnson Transferred Employees in all states
and Puerto Rico. Except as specified otherwise in this Agreement and subject to
applicable law, Mead Johnson shall assume all Liabilities with respect to
workers’ compensation claims incurred (A) prior to, on and after the Separation
Date by Mead Johnson Employees of the Transferred Entities, (B) on or after the
Return Date by Mead Johnson Inactive Employees and (C) on or after the
Separation Date by all other Mead Johnson Transferred Employees. For these
purposes, a claim shall be deemed to have occurred at the time of the injury,
sickness or other event giving rise to the claim by the covered person for
benefits.

(b) Administration of Claims.

(i) Through the Separation Date or such other date as BMS and Mead Johnson may
mutually agree in writing, BMS shall continue to be responsible for the
administration of all workers’ compensation claims that are, or have been,
incurred before the Separation Date by Mead Johnson Employees (“Mead Johnson WC
Claims”) and have been historically administered by BMS or its third party
administrator.

(ii) Effective as of the Separation Date or such other date as BMS and Mead
Johnson may mutually agree, (A) Mead Johnson shall, to the extent legally
permissible under the applicable state’s workers’ compensation laws, be
responsible for the administration of all Mead Johnson WC Claims, and BMS shall
be responsible for the administration of all Mead Johnson WC Claims not
administered by Mead Johnson pursuant to this Subsection 8.11(b)(ii). Any
determination made, or settlement entered into, by or on behalf of either party
or its insurance company with respect to Mead Johnson WC Claims for which it is
administratively responsible shall be final and binding upon the other party.
Mead Johnson shall promptly reimburse BMS for any and all direct and indirect
costs and expenses related thereto.

 

36



--------------------------------------------------------------------------------

(iii) Each party shall fully cooperate with the other with respect to the
administration and reporting of Mead Johnson WC Claims, the payment of Mead
Johnson WC Claims determined to be payable, and the transfer of the
administration of any Mead Johnson WC Claims to the other party as determined
under Section 8.11(b)(ii) above. Either party shall have the right to transfer
the administration of claims to a third-party administrator (“WC Outsource”) any
Mead Johnson WC Claims for which it is administratively responsible. Mead
Johnson shall use its commercially reasonably best efforts to procure WC
Outsourcing arrangements with its third party administrators, vendors, or
insurance companies as necessary to permit Mead Johnson, as of the Separation
Date or such other date as Mead Johnson and BMS may mutually agree upon, to WC
Outsource Mead Johnson WC Claims.

ARTICLE IX

EQUITY AND OTHER PERFORMANCE COMPENSATION

9.1 BMS Performance Incentive Plan.

Except as specified otherwise in this Agreement and subject to applicable law,
BMS shall retain all Liabilities under the BMS Performance Incentive Plans and
related BMS administrative guidelines and procedures with respect to the Mead
Johnson Transferred Employees, to the extent such Liabilities relate to
performance periods prior to January 1, 2008. Mead Johnson shall assume all
Liabilities under the BMS Performance Incentive Plans and related BMS
administrative guidelines and procedures with respect to the Mead Johnson
Transferred Employees, to the extent such Liabilities relate to the annual
performance periods commencing on January 1, 2008 and on each anniversary
thereof. BMS shall calculate the amounts payable to such Mead Johnson
Transferred Employees under the BMS Performance Incentive Plans for the 2008
performance period, and shall direct Mead Johnson to make such payments after
the end of the applicable performance period pursuant to the terms and
conditions of the BMS Performance Incentive Plans. Mead Johnson and BMS shall
cooperate in the execution of this Subsection 9.1.

9.2 BMS Options and Stock Appreciation Rights.

(a) Options. At the Separation Date, each outstanding BMS Option held by Mead
Johnson Transferred Employees, whether vested or unvested shall be continue to
be exercisable for BMS common stock, subject to the same terms and conditions
set forth in the BMS Stock Plans and as provided in the respective option
agreements governing such BMS Option as of the Separation Date.

(b) Stock Appreciation Rights. At the Separation Date, each BMS Stock
Appreciation Right held by Mead Johnson Transferred Employees, whether vested or
unvested, shall continue to be redeemable for BMS common stock or the cash value
thereof, subject to the same terms and conditions set forth in the BMS Stock
Plans and in the respective stock appreciation rights agreement governing such
BMS Stock Appreciation Right as of the Separation Date.

 

37



--------------------------------------------------------------------------------

9.3 BMS Restricted Stock and Restricted Stock Units.

(a) Restricted Stock. At the Separation Date, BMS Restricted Stock held by Mead
Johnson Transferred Employees shall continue to be subject to the same terms and
conditions (including the same vesting schedule and circumstances) set forth in
the BMS Stock Plans and in the respective restricted stock agreement governing
such BMS Restricted Stock as of the Separation Date.

(b) Restricted Stock Units. At the Separation Date, each BMS Restricted Stock
Unit held by Mead Johnson Transferred Employees shall continue to be a right to
receive BMS common stock or the cash value thereof, subject to the same terms
and conditions (including the same vesting schedule and circumstances) set forth
in the BMS Stock Plans and in the respective restricted stock unit agreement
governing such BMS Restricted Stock Unit as of the Separation Date.

9.4 Cash Bonus and Commission Plans.

Except as specified otherwise in this Agreement or set forth on Section 9.4 of
the Schedules and subject to applicable law, BMS shall retain all Liabilities
under the BMS Cash Bonus and Commission Plans (excluding any performance
incentive bonus) and related administrative guidelines and procedures of BMS
with respect to the Mead Johnson Transferred Employees, to the extent such
Liabilities relate to performance prior to January 1, 2008. Except as specified
otherwise in this Agreement and subject to applicable law, employment contract,
collective bargaining agreement, trade union agreement or works council
agreement, Mead Johnson shall retain all Liabilities under the BMS Cash Bonus
and Commission Plans (excluding any performance incentive bonus) and related
administrative guidelines and procedures of BMS with respect to the Mead Johnson
Transferred Employees, to the extent such Liabilities relate to performance
after December 31, 2007. BMS shall calculate the amounts payable to such Mead
Johnson Transferred Employees under the BMS Cash Bonus and Commission Plans for
the 2008 fiscal year, and shall direct Mead Johnson to make such payments after
the end of the applicable fiscal year pursuant to the terms and conditions of
the BMS Cash Bonus and Commission Plans. Mead Johnson and BMS shall cooperate in
the execution of this Subsection 9.4.

9.5 Retention Bonus. BMS shall retain the economic obligations under the
retention bonus arrangements of the members of the BMS Group that are payable
before the Separation Date and are identified on Section 9.5 of the Schedules.
Mead Johnson shall assume the economic obligations under the retention bonus
arrangements of the members of the BMS Group and the Mead Johnson Group that are
payable at any time on or after the Separation Date and are identified on
Section 9.5 of the Schedules.

9.6 Separation Pay.

(a) U.S. Mead Johnson Employees. Except as specified otherwise in this
Agreement, Mead Johnson shall assume and be solely responsible for all
Liabilities with respect to cash severance benefits attributable to the
termination of employment, prior to, on or after the Separation Date of (i) U.S.
Transferred Mead Johnson Employees, (ii) U.S. Mead Johnson Employees who do not
become

 

38



--------------------------------------------------------------------------------

U.S. Transferred Mead Johnson Employees as of the Separation Date because no
member of the Mead Johnson Group gives such U.S. Mead Johnson Employees offers
of employment or such U.S. Mead Johnson Employees reject the offers of
employment by the members of the Mead Johnson Group, and (iii) U.S. Mead Johnson
Employees whose employment is terminated by the members of the BMS Group at the
direction or request of a member of the Mead Johnson Group, in each case to the
extent such individual is eligible for severance pursuant to the terms of the
applicable BMS or Mead Johnson severance pay plan or policy as in effect as of
the date of the employee’s termination of employment. Any severance payable to
any U.S. Mead Johnson Employee who does not become a U.S. Mead Johnson Employee
on the Separation Date shall be no less than the cash severance that would be
payable to such U.S. Mead Johnson Employee or U.S. Mead Johnson Transferred
Employee under the applicable BMS or Mead Johnson separation pay plan or policy
if his employment were to be terminated immediately before the Separation Date.
Mead Johnson shall promptly reimburse BMS for any separation payments described
in this Subsection 9.6(a) that BMS voluntarily makes (to the extent such payment
does not exceed the minimum amount to which the Mead Johnson Employee would be
entitled under the terms of the applicable separation pay plan or policy as in
effect as of the date of his termination of employment) or makes at the
direction of Mead Johnson. Nothing herein shall be construed as giving any U.S.
Transferred Employee any right to continued employment with any member of the
Mead Johnson Group.

(b) Foreign Mead Johnson Employees. Except as specified otherwise in this
Agreement and subject to applicable law, Mead Johnson shall assume and be solely
responsible for all Liabilities with respect to severance and other separation
benefits with respect to (i) Foreign Transferred Mead Johnson Employees,
(ii) Foreign Mead Johnson Employees who do not become Foreign Transferred Mead
Johnson Employees as of the Separation Date because no member of the Mead
Johnson Group gives such Foreign Mead Johnson Employees offers of employment,
such Foreign Mead Johnson Employees reject the offers of employment by the
members of the Mead Johnson Group or such Foreign Mead Johnson Employees are
unable to become Mead Johnson Employees because of applicable law, and
(iii) Foreign Mead Johnson Employees whose employment is terminated by the
members of the BMS Group at the direction or request of a member of the Mead
Johnson Group, in each case to the extent such individual is eligible for
severance pursuant to the terms of the applicable BMS or Mead Johnson pay plan
or policy as in effect as of the date of the employee’s termination of
employment. Mead Johnson shall promptly reimburse BMS for any separation
payments described in this Subsection 9.6(b) that BMS voluntarily makes or makes
at the direction of Mead Johnson. Nothing herein shall be construed as giving
any Foreign Transferred Employee any right to continued employment with any
member of the Mead Johnson Group following the Separation Date other than as
required by applicable law, employment contract, collective bargaining
agreement, trade union agreement or works council agreement, or as expressly
provided in this Agreement.

ARTICLE X

FRINGE AND OTHER BENEFITS

10.1 Tuition Assistance Program. Effective as of the Separation Date or such
other date as Mead Johnson and BMS may mutually agree in writing, Mead Johnson
shall establish a Mead Johnson tuition assistance program for Mead Johnson
Employees.

 

39



--------------------------------------------------------------------------------

Mead Johnson shall cease to be a Participating Company in the BMS tuition
assistance program coincident with Mead Johnson’s establishment of the Mead
Johnson tuition assistance program. At such time, any and all outstanding
approved reimbursements under the BMS tuition assistance program for Mead
Johnson Transferred Employees shall be made by Mead Johnson. Furthermore,
effective as of the Separation Date, Mead Johnson shall assume and be solely
responsible for all Liabilities with respect to tuition assistance provided to
Mead Johnson Transferred Employees by the members of the BMS Group immediately
prior to the Separation Date, which benefits are listed on Section 10.1 of the
Schedules. If any Mead Johnson Transferred Employee becomes obligated under the
terms of the BMS or Mead Johnson tuition assistance program to repay the amount
of tuition assistance received from BMS or Mead Johnson, then such repayment
shall be made to Mead Johnson.

10.2 BMS-Owned Automobiles. As of the Separation Date or such other date as BMS
and Mead Johnson may mutually agree, BMS shall transfer to Mead Johnson title to
all BMS-owned automobiles that are primarily intended for the operation of the
Mead Johnson Business or are intended for the primary use of Mead Johnson
Employees, subject to applicable law, and Mead Johnson shall assume all
Liabilities with respect to such automobiles. BMS and Mead Johnson shall use
their commercially reasonable best efforts to determine the terms and conditions
pursuant to which BMS may be entitled to use such automobiles after such date,
and shall cooperate in the execution of all documentation necessary to
effectuate such transfer of title.

10.3 Automobile Allowances. Effective as of the Separation Date and subject to
applicable law, Mead Johnson shall establish an automobile allowance program for
those Foreign Mead Johnson Transferred Employees who received an automobile
allowance from a member of the BMS Group immediately prior to the Separation.
Mead Johnson shall assume and be solely responsible for all Liabilities with
respect to automobile allowances provided to Mead Johnson Transferred Employees
by a member of the BMS Group immediately prior to the Separation, which benefits
are listed on Section 10.3 of the Schedules.

10.4 Employee Assistance Program. Mead Johnson shall use its commercially
reasonable best efforts to procure, effective as of the Separation Date or such
other date as BMS and Mead Johnson may mutually agree, contracts and/or
arrangements with Mead Johnson’s vendors providing for an employee assistance
program. Mead Johnson shall cease to be a Participating Company in the BMS
employee assistance program coincident with Mead Johnson’s establishment of the
Mead Johnson employee assistance program. Mead Johnson shall reimburse BMS for
any and all direct and indirect costs and expense related to its participation
in the BMS employee assistance program on and after the Separation Date and
BMS’s procurement of any and all contracts and/or arrangements on behalf of Mead
Johnson.

10.5 Relocation Benefits.

(a) General. With respect to each Mead Johnson Transferred Employee who is in
the process of undergoing a relocation or is on expatriate assignment as of the
Separation Date and would be entitled to receive relocation benefits from BMS
under the terms of the applicable BMS relocation benefit program, Mead Johnson
shall provide relocation benefits that are substantially identical in

 

40



--------------------------------------------------------------------------------

all Material Features to the comparable BMS benefits as in effect on the
Separation Date. Effective as of the Separation Date, Mead Johnson shall assume
and be solely responsible for all Liabilities with respect to relocation
benefits due to Mead Johnson Transferred Employees on and after the Separation
Date (including, but not limited to, relocation benefits arising prior to the
Separation Date), which benefits are listed on Subsection 10.5(a) of the
Schedules. If any Mead Johnson Transferred Employee becomes obligated under the
terms of a BMS or Mead Johnson relocation benefit arrangement to repay the
amount of relocation benefits received from BMS or Mead Johnson, then such
repayment shall be made to Mead Johnson.

(b) Employee in Chile. Effective as of the Separation Date, Mead Johnson shall
assume and be solely responsible for all Liabilities with respect to relocation
benefits due to a certain Mead Johnson Employee working primarily in Chile on
and after the Separation Date, which benefits are listed on Subsection 10.5(b)
of the Schedules

10.6 Vacation Benefits. Mead Johnson shall assume and honor all vacation days
accrued but not yet taken by Mead Johnson Transferred Employees as of the
Separation Date (including banked vacation).

10.7 Expatriate Allowances. Effective as of the Separation Date, Mead Johnson
shall assume and be solely responsible for all Liabilities with respect to
expatriate allowances (including foreign or U.S. tax payments and tax
equalization payments) provided to Mead Johnson Transferred Employees and their
beneficiaries by the members of the BMS Group immediately prior to the
Separation and all Liabilities for expatriate allowances due to Mead Johnson
Transferred Employees on and after the Separation Date, as set forth on
Section 10.7 of the Schedules.

10.8 Statutory Benefits. Effective as of the Separation Date, Mead Johnson shall
assume and be solely responsible for all Liabilities with respect to statutory
benefits provided to Mead Johnson Transferred Employees and their beneficiaries
by the members of the BMS Group immediately prior to the Separation Date.

ARTICLE XI

EMPLOYMENT-RELATED MATTERS

11.1 Independent Contractors. Effective as of the Separation Date, (i) Mead
Johnson shall assume, or shall cause its Affiliates to assume, all contracts,
obligations and liabilities with respect to independent contractors and Leased
Workers working for the Mead Johnson Business on the Separation Date listed on
Section 11.1 of the Schedules. Mead Johnson shall indemnify and hold the members
of the BMS Group harmless against any such contracts, liabilities, obligations
or any and all losses which any member of the BMS Group may suffer or incur as a
result of any claim, action or other proceeding made by such independent
contractor or Leased Worker against the members of the BMS Group from and after
the Separation Date or arising from any breach of Mead Johnson’s obligations
under this Section 11.1.

 

41



--------------------------------------------------------------------------------

11.2 Non-Solicitation.

(a) Non-Solicitation of Mead Johnson Employees. For 60 calendar days after the
IPO, BMS will not, and will cause its Affiliates not to, directly or indirectly
solicit for employment or hire or employ or seek to entice away from Mead
Johnson or its Affiliates any Mead Johnson Transferred Employee, subject to
applicable law. Notwithstanding the foregoing, the members of the BMS Group may
(i) engage in general solicitations of employment not specifically directed
toward any Mead Johnson Transferred Employee, provided that they may hire any
Mead Johnson Transferred Employee who responds to such a solicitation only if
such Mead Johnson Transferred Employee has been involuntarily terminated without
cause so as to no longer be employed by any member of the Mead Johnson Group at
the time he or she responds to such solicitation, (ii) solicit for employment,
hire or employ any Mead Johnson Transferred Employee who has been involuntarily
terminated without cause so as to no longer be employed by the Mead Johnson
Business at the time of the BMS Group member’s first contact with him or her,
and (iii) rehire any such Mead Johnson Transferred Employee where required by
applicable law, collective bargaining agreement or works council agreement.

(b) Non-Solicitation of BMS Employees. For 60 calendar days after the IPO, Mead
Johnson will not, and will cause its Affiliates not to, directly or indirectly
solicit for employment or hire or employ or seek to entice away from BMS or its
Affiliates any BMS Employee, subject to applicable law. Notwithstanding the
foregoing, the members of the Mead Johnson Group may (i) engage in general
solicitations of employment not specifically directed toward any BMS Employee,
provided that they may hire any BMS Employee who responds to such a solicitation
only if such BMS Employee has been involuntarily terminated without cause so as
to no longer be employed by any member of the BMS Group at the time he or she
responds to such solicitation, (ii) solicit for employment, hire or employ any
BMS Employee who has been involuntarily terminated without cause so as to no
longer be employed by the BMS Group at the time of the Mead Johnson Group
member’s first contact with him or her, and (iii) rehire any such BMS Employee
where required by applicable law, collective bargaining agreement or works
council agreement.

11.3 Confidentiality and Proprietary Information. No provision of the Separation
Agreement or any Ancillary Agreement shall be deemed to release any individual
for any violation of the BMS non-competition guidelines or any agreement or
policy pertaining to confidential or proprietary information of any member of
the BMS Group, or otherwise relieve any individual of his or her obligations
under such non-competition guidelines, agreement or policy.

11.4 Payroll and Withholding.

(a) Accrued Payroll. BMS shall retain all Liabilities related to payroll with
respect to the Mead Johnson Transferred Employees, to the extent such
Liabilities relate to service prior to the Separation Date, and shall pay such
amounts on or after the Separation Date in accordance with its standard payroll
practices. Effective as of the Separation Date, Mead Johnson shall establish its
own payroll system for Mead Johnson Transferred Employees.

 

42



--------------------------------------------------------------------------------

(b) Income Reporting, Withholding. Mead Johnson shall perform the income
reporting and withholding function under its own employer identification number
for Mead Johnson Transferred Employees and its service providers, commencing
with service periods beginning on or after the Separation Date.

(c) Delivery of, and Access to, Documents and Other Information. Concurrently
with the Separation Date, BMS shall cause to be delivered to Mead Johnson the
employee information set forth on all withholding certificates executed by BMS
Employees designated as Mead Johnson Employees as of the Separation Date. For
such period as BMS and Mead Johnson may mutually agree in writing, BMS shall
make reasonably available to Mead Johnson all forms, documents or information,
no matter in what format stored, relating to compensation or payments made to
any employee or service provider of Mead Johnson. Such information may include,
but is not limited to, information concerning employee payroll deductions,
payroll adjustments, records of time worked, tax records (e.g., Forms W-2, 1099,
W-4, 940 and 941 and applicable counterparts in other jurisdictions), and
information concerning garnishment of wages or other payments.

(d) Consistency of Tax Positions; Duplication. BMS and Mead Johnson shall
individually and collectively make commercially reasonable best efforts to avoid
unnecessarily duplicated federal, state or local payroll taxes, insurance or
workers’ compensation contributions, or unemployment contributions arising on or
after the Separation Date. BMS and Mead Johnson shall take consistent reporting
and withholding positions with respect to any such taxes or contributions.

11.5 Personnel and Pay Records. Notwithstanding anything to the contrary in the
Separation Agreement, to the extent permitted by applicable law, the original of
all records created prior to the Separation Date (or such later date of transfer
of employment, as applicable) set forth in the personnel files of the Mead
Johnson Transferred Employees (including, but not limited to, information
regarding such employee’s ranking or promotions, the existence and nature of
garnishment orders or other judicial or administrative actions or orders
affecting the employee’s compensation, and performance evaluations) shall remain
with the Transferred Entity or be transferred to the applicable member of the
Mead Johnson Group (as of the Separation Date or such later date of transfer of
employment, as applicable). The originals of all personnel records of all Former
Mead Johnson Employees who were not employed by a Transferred Entity shall
remain with the applicable member of the BMS Group; provided that Mead Johnson
shall be provided with a copy of all employee health and safety records required
by applicable law to be maintained by the Transferred Entities, and BMS shall
permit Mead Johnson or its Affiliates or successors or their authorized
representatives to have full access to all such personnel records to the extent
reasonably necessary in order for the members of the Mead Johnson Group or its
successors to respond to a subpoena, court order, audit, investigation or
otherwise as required by applicable law or in connection with any pending or
threatened lawsuits, actions, arbitrations, claims, complaints, investigations
or other proceedings. Mead Johnson or its Affiliates (or their respective
successors) shall retain the personnel records for a period of at least ten
(10) years following the Separation Date. The members of the Mead Johnson Group
shall permit BMS and its authorized representatives to have full access upon
reasonable notice during normal business hours to all the personnel records
during the ten (10) year retention period in order for the members of the BMS
Group to respond to a subpoena, court order, audit or investigation, to obtain
data for pension or other benefits, or otherwise as

 

43



--------------------------------------------------------------------------------

required by applicable law, and the members of the Mead Johnson Group shall
provide BMS, upon the reasonable request of BMS and at the expense of BMS, with
copies of such personnel records.

11.6 Unemployment Insurance Program. No later than the Separation Date, Mead
Johnson shall use its commercially reasonable best efforts to procure an
agreement with an unemployment insurance vendors to provide unemployment
insurance, including, without limitation, administration of all unemployment
compensation claims of Mead Johnson Transferred Employees and Mead Johnson
Employees, regardless of whether such claims were filed before, on, or after the
Separation Date.

11.7 Employment and Employee Benefits Litigation.

(a) Pending Claims to be Transferred to Mead Johnson. On the Separation Date,
Mead Johnson shall assume full legal responsibility from BMS for the claims
identified in Subsection 11.7(a) of the Schedules and shall thereupon assume the
defense of these claims. From and after the Separation Date, Mead Johnson shall
indemnify, defend and hold harmless BMS from and against any Liability incurred
by BMS after the Separation Date relating to any of the foregoing claims and
shall reimburse BMS for any reasonable attorneys’ fees (other than the cost of
in-house counsel to provide legal services to BMS) and other expenses reasonably
incurred by BMS subsequent to the Separation Date in connection with
investigating and/or defending against any of the foregoing claims.

(b) Pending Claims to be Jointly Defended by BMS and Mead Johnson. BMS and Mead
Johnson shall jointly defend the claims identified in Subsection 11.7(b) of the
Schedules. As to the foregoing claims, Mead Johnson shall indemnify and hold
harmless BMS against any Liability incurred by BMS after the Separation Date
relating to any of the claims identified in Subsection 11.7(b) of the Schedules
and/or settlements of the claims identified in Subsection 11.7(b) of the
Schedules, provided, however, that BMS shall not compromise or settle any such
claim relating to Mead Johnson Employees or independent contractors or Leased
Workers providing services primarily to the Mead Johnson Group without the prior
consent of Mead Johnson, which consent shall not be unreasonably withheld or
delayed, and provided further, however, that such compromise or settlement shall
release Mead Johnson in full from any further Liability with respect to such
claim.

(c) New and Future Claims.

(i) Except as provided in Subsections 11.7(a) and (b), Mead Johnson shall assume
and be solely responsible for all Liabilities relating to employment- and
benefits-related claims relating to Mead Johnson Employees, Former Mead Johnson
Employees, Mead Johnson Transferred Employees or current or former independent
contractors or Leased Workers providing services primarily to the Mead Johnson
Business. Notwithstanding the foregoing, BMS shall assume and be solely
responsible for all Liabilities relating to claims against, or with respect to
benefits under, the BMS RIP, the BMSPR RIP, the BMS SIP and the BMSPR SIP
brought by or relating to any Mead Johnson Employee, Former Mead Johnson
Employee or independent contractor or Leased Worker providing services primarily
to the Mead Johnson Business or an individual who formerly provided

 

44



--------------------------------------------------------------------------------

services as an independent contractor or Leased Worker primarily to the Mead
Johnson Business if such claims primarily arise from or relate to an act or
omission of any member of the BMS Group in its capacity as sponsor of, or
fiduciary with respect to, such plans or of a fiduciary appointed by any member
of the BMS Group with respect to the applicable plan or plans.

(ii) Except as provided otherwise in this Section 11.7, BMS shall retain and be
solely responsible for all Liabilities relating to employment- and
benefits-related claims against BMS, an Affiliate of BMS, the BMS RIP, the BMSPR
RIP, the BMS SIP or the BMSPR SIP relating to BMS Employees, Former BMS
Employees and independent contractors and Leased Employees providing services
primarily to the BMS Group (other than independent contractors and Leased
Workers who provided services primarily to the Mead Johnson Business).
Notwithstanding the foregoing, Mead Johnson shall assume and be solely
responsible for all Liabilities relating to claims against, or with respect to
benefits under, the BMS RIP, the BMSPR RIP, the BMS SIP and the BMSPR SIP
brought by or relating to any Mead Johnson Employee, Former Mead Johnson
Employee or independent contractor or Leased Worker providing services primarily
to the Mead Johnson Business or an individual who formerly provided services as
an independent contractor or Leased Worker primarily to the Mead Johnson
Business, if such claims do not arise primarily from or relate to an act or
omission of any member of the BMS Group in its capacity as sponsor of, or
fiduciary with respect to, such plans or of a fiduciary appointed by any member
of the BMS Group with respect to the applicable plan or plans.

11.8 U.S. WARN Act and Other Notices. Mead Johnson agrees to provide any
required notice under the Worker Adjustment and Retraining Notification Act
(“WARN”) and any similar state or other applicable law and otherwise to comply
with any such requirement with respect to any “plant closing” or “mass layoff”
(as defined in WARN) or similar event occurring on or after the Separation Date
and affecting Mead Johnson Employees. With regard to applicable laws other than
those of the United States, Mead Johnson agrees to provide notice and to inform
and consult with workers, their representative bodies and any relevant
governmental entities as required by applicable law in relation to the
Separation and IPO. Mead Johnson shall indemnify and hold harmless the members
of the BMS Group against any such Liabilities relating to the obligations of the
members of Mead Johnson Group under this Section 11.8.

11.9 Hiring of Leased Workers and Former Employees. Mead Johnson shall not
(a) engage any Former BMS Employee or Former Mead Johnson Employee, including
any such retiree, who while employed was on the U.S. or Puerto Rico payroll, as
a Leased Worker or independent contractor within 18 months after the date on
which such individual left active service with the BMS Group or the Mead Johnson
Group or (b) rehire a Former BMS Employee or Former Mead Johnson Employee who
while employed was on the U.S. or Puerto Rico payroll within 18 months after the
date on which such individual retired or terminated employment with the BMS
Group or Mead Johnson if such individual obtained a complete distribution of his
or her benefits from the BMS RIP or BMSPR RIP in a single sum.

 

45



--------------------------------------------------------------------------------

ARTICLE XII

ADMINISTRATIVE PROVISIONS

12.1 Transitional Services Agreement. On or prior to the Separation Date, BMS
and Mead Johnson will enter into a transitional services agreement covering the
provisions of various human resources services (the “Transition Agreement”).

12.2 Payment of Liabilities, Plan Expenses and Related Matters.

(a) Shared Costs. Mead Johnson shall pay its share, as determined by BMS in good
faith and in accordance with the trust declaration and Plan documents, of any
contributions made to any trust maintained in connection with a BMS Plan while
Mead Johnson is a Participating Company in that BMS Plan. BMS shall provide Mead
Johnson with reasonable documentation of the contributions due and the
calculation of Mead Johnson’s share thereof. BMS shall pay its share, as
determined by Mead Johnson in good faith and in accordance with the trust
declaration and Plan documents, of any contributions made to any trust
maintained in connection with a Mead Johnson Plan while BMS is a Participating
Company in that Mead Johnson Plan. Mead Johnson shall provide BMS with
reasonable documentation of the contributions due and the calculation of BMS’s
share thereof.

(b) Contributions to Trusts. With respect to BMS Plans to which Mead Johnson
Employees and Mead Johnson Transferred Employees make contributions, BMS shall
use reasonable procedures to determine Mead Johnson Liabilities associated with
such Plans, taking into account such contributions, settlements, refunds and
similar payments. With respect to Mead Johnson Plans to which BMS Employees and
Foreign BMS Transferred Employees make contributions, Mead Johnson shall use
reasonable procedures to determine BMS Liabilities associated with such Plans,
taking into account such contributions, settlements, refunds and similar
payments.

(c) Administrative Expenses Not Chargeable to a Trust. To the extent not charged
pursuant to the Transition Agreement or another Ancillary Agreement, and to the
extent not otherwise agreed to by BMS and Mead Johnson in writing, and to the
extent not chargeable to a trust established in connection with a BMS Plan, Mead
Johnson shall be responsible, through either direct payment or reimbursement to
BMS, for its allocable share of expenses incurred by BMS in the administration
of (i) the BMS Plans while Mead Johnson participates in such Plans, and (ii) the
Mead Johnson Plans, to the extent BMS administers such Plans. For this purpose,
Mead Johnson’s allocable share of such expenses shall be that portion of the
total of such expenses as the number of Mead Johnson Employees and Mead Johnson
Transferred Employees who are participants in the applicable Plan bears to the
total number of participants in such Plan.

12.3 Sharing of Participant Information. In addition to the responsibilities and
obligations of BMS and Mead Johnson specified in the Separation Agreement and
the schedules thereto, BMS and Mead Johnson shall share, or cause to be shared,
all participant information that is necessary or appropriate for the efficient
and accurate administration of each of the BMS Plans and the Mead Johnson Plans
during the respective periods applicable to such Plans as Mead Johnson and BMS
may mutually agree, subject to

 

46



--------------------------------------------------------------------------------

applicable laws of privacy, confidentiality and data protection. Subject to such
laws, BMS and Mead Johnson and their respective authorized agents shall be given
reasonable and timely access to, and may make copies of, all information
relating to the subjects of this Agreement in the custody of the other party or
its agents, to the extent necessary or appropriate for such administration.

12.4 Reporting and Disclosure Communications to Participants. While Mead Johnson
is a Participating Company in the BMS Plans, Mead Johnson shall take, or cause
to be taken, all actions necessary or appropriate to facilitate the distribution
of all BMS Plan-related communications and materials to employees, participants
and beneficiaries, including (without limitation) summary plan descriptions and
related summaries of material modification(s), summary annual reports,
investment information, prospectuses, notices and enrollment material for the
BMS Plans and Mead Johnson Plans. Mead Johnson shall reimburse BMS for the costs
and expenses relating to the copies of all such documents provided to Mead
Johnson, except to the extent such costs are charged pursuant to the Transition
Agreement (or are otherwise addressed in this Agreement) or pursuant to an
Ancillary Agreement. Mead Johnson shall assist, and shall cause each other
applicable member of the Mead Johnson Group to assist, BMS in complying with all
reporting and disclosure requirements of ERISA and other applicable law,
including the preparation of Form Series 5500 annual reports for the BMS Plans,
where applicable.

12.5 Audits Regarding Vendor Contracts. From the period beginning on the
Separation Date and ending on such date as BMS and Mead Johnson may mutually
agree in writing, BMS and Mead Johnson and their duly authorized representatives
shall have the right to conduct joint audits with respect to any vendor
contracts that relate to both the BMS Health and Welfare Plans and the Mead
Johnson Health and Welfare Plans. The scope of such audits shall encompass the
review of all correspondence, account records, claim forms, canceled drafts
(unless retained by the bank), provider bills, medical records submitted with
claims, billing corrections, vendor’s internal corrections of previous errors
and any other documents or instruments relating to the services performed by the
vendor under the applicable vendor contracts. BMS and Mead Johnson shall agree
on the performance standards, audit methodology, auditing policy and quality
measures, reporting requirements, and the manner in which costs incurred in
connection with such audits will be shared.

12.6 Requests for Regulatory Opinions. BMS and Mead Johnson shall make such
applications to regulatory agencies, including the IRS and DOL, as may be
necessary or appropriate. Mead Johnson and BMS shall cooperate fully with one
another on any issue relating to the transactions contemplated by this Agreement
for which BMS and/or Mead Johnson elects to seek a determination letter or
private letter ruling from the IRS, an advisory opinion from the DOL or other
ruling from a local regulatory agency.

12.7 Fiduciary Matters. BMS and Mead Johnson each acknowledge that actions
contemplated to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable law, and no party
shall be deemed to be in violation of this Agreement if such party fails to
comply with any provisions hereof based upon such party’s good faith
determination that to do so would violate such a fiduciary duty or standard.

 

47



--------------------------------------------------------------------------------

12.8 Consent of Third Parties. If any provision of this Agreement is dependent
on the consent of any third party (such as a vendor) and such consent is
withheld, BMS and Mead Johnson shall use their commercially reasonable best
efforts to implement the applicable provisions of this Agreement. If any
provision of this Agreement cannot be implemented due to the failure of such
third party to consent, BMS and Mead Johnson shall negotiate in good faith to
implement the provision in a mutually satisfactory manner.

ARTICLE XIII

GENERAL PROVISIONS

13.1 Cooperation.

(a) Duties of Mead Johnson. Following the Separation, Mead Johnson shall
cooperate, and shall cause its Affiliates (including the Transferred Entities)
to cooperate, fully with the members of the BMS Group in the prosecution,
defense and settlement of any claims for which any member of the BMS Group
retains Liability under this Agreement. Such cooperation shall include
(i) affording the applicable member of the BMS Group, its counsel and its other
representatives reasonable access, upon reasonable written notice during normal
business hours, to all relevant personnel, properties, books, contracts,
commitments and records, (ii) furnishing promptly to the applicable member of
the BMS Group, its counsel and its other representatives such information as
they reasonably requested, and (iii) providing any other assistance to the
applicable member of the BMS Group, its counsel and its other representatives as
they reasonably request. BMS shall reimburse Mead Johnson for reasonable costs
and expenses incurred in assisting BMS pursuant to this Subsection 13.1(a)
(including reasonable fees of outside counsel, but excluding the cost of
in-house counsel to provide legal services to BMS and the cost of any
individual’s time lost from work).

(b) Duties of BMS. Following the Separation, BMS shall cooperate, and shall
cause its Affiliates to cooperate, fully with the members of the Mead Johnson
Group in the prosecution, defense and settlement of any claims for which any
member of the Mead Johnson Group assumes Liability under this Agreement. Such
cooperation shall include (i) affording the applicable member of the Mead
Johnson Group, its counsel and its other representatives reasonable access, upon
reasonable written notice during normal business hours, to all relevant
personnel, properties, books, contracts, commitments and records,
(ii) furnishing promptly to the applicable member of the Mead Johnson Group, its
counsel and its other representatives such information as they reasonably
request, and (iii) providing any other assistance to the applicable member of
the Mead Johnson Group, its counsel and its other representatives as they
reasonably request. Mead Johnson shall reimburse BMS for reasonable costs and
expenses incurred in assisting Mead Johnson pursuant to this Subsection 13.1(b)
(including reasonable fees of outside counsel to BMS, but excluding the cost of
in-house counsel to provide legal services to BMS and the cost of any
individual’s time lost from work).

13.2 Effect if Separation Does Not Occur. Subject to Section 13.10, if the
Separation does not occur, then all actions and events that are, under this
Agreement, to be taken or occur effective as of the Separation Date shall not be
taken or occur except to the extent specifically agreed by Mead Johnson and BMS
in writing.

 

48



--------------------------------------------------------------------------------

13.3 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the parties, the
understanding and agreement being that no provision contained herein, and no act
of the parties, shall be deemed to create any relationship between the parties
other than the relationship set forth herein.

13.4 Affiliates. Each of BMS and Mead Johnson shall cause to be performed, and
hereby guarantee the performance of, any and all actions of the members of the
BMS Group or the Mead Johnson Group, respectively.

13.5 Incorporation of Separation Agreement Provisions. The following provisions
of the Separation Agreement are hereby incorporated herein by reference, and
unless otherwise expressly specified herein, such provisions shall apply as if
fully set forth herein (references in this Section to an “Article” or “Section”
shall mean Articles or Sections of the Separation Agreement, and, except as
expressly set forth below, references in the material incorporated herein by
reference shall be references to the Separation Agreement): Section 2.08
(relating to Disclaimer of Representations and Warranties); Article V (related
to Release of Claims and Indemnification); Article VII (relating to Exchange of
Information and Confidentiality); Article VIII (relating to Dispute Resolution);
and Article XI (relating to Miscellaneous).

13.6 No Third Party Remedies. Nothing in this Agreement is intended or shall be
intended to entitle any person other than the parties hereto and their
respective transferees and permitted assigns to any claim, cause of action,
remedy or right of any kind.

13.7 Governing Law. To the extent not preempted by applicable federal law, this
Agreement shall be governed by, construed and interpreted in accordance with the
laws of the State of New York, irrespective of the choice of law principles of
the State of New York, as to all matters, including matters of validity,
construction, effect, performance and remedies.

13.8 Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible and in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the fullest possible extent.

13.9 Amendment. The Boards of Directors of Mead Johnson and BMS may mutually
agree to amend the provisions of this Agreement at any time or times, either
prospectively or retroactively, to such extent and in such manner as such Boards
mutually deem advisable. Each Board may delegate its amendment power, in whole
or in part, to one or more Persons or committees as it deems advisable.

 

49



--------------------------------------------------------------------------------

13.10 Termination. This Agreement may be terminated at any time prior to the
Separation Date by and in the sole discretion of BMS without the approval of
Mead Johnson. This Agreement may be terminated at any time on after the
Separation Date and before the IPO Date by mutual consent in writing of BMS and
Mead Johnson.

13.11 Conflict. In the event of any conflict between the provisions of this
Agreement and the Separation Agreement, any Ancillary Agreement, or Plan, the
provisions of this Agreement shall control.

13.12 Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be deemed to be an original, but all of which together shall
constitute but one and the same Agreement.

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have caused this Agreement to be
executed on its behalf by its officers thereunto duly authorized on the day and
year first above written.

 

BRISTOL-MYERS SQUIBB COMPANY By:  

/s/ Gary Lewbel

Name:   Gary Lewbel Title:   Vice President MEAD JOHNSON NUTRITION COMPANY By:  

/s/ William P’Pool

Name:   William P’Pool Title:   Sr. V.P., General Counsel and Secretary

 

51